Exhibit 10.1

NOVOCURE LIMITED

 

 

2015 OMNIBUS INCENTIVE PLAN

 

 

ARTICLE I

PURPOSE

The purpose of this NovoCure Limited 2015 Omnibus Incentive Plan is to enhance
the profitability and value of the Company for the benefit of its shareholders
by enabling the Company to offer Eligible Employees, Consultants and
Non-Employee Directors incentive awards in order to attract, retain and reward
such individuals and strengthen the mutuality of interests between such
individuals and the Company’s shareholders. The Plan, as set forth herein, is
effective as of the Effective Date (as defined in Article XIV).

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1 “Acquisition Event” has the meaning set forth in Section 4.2(d).

2.2 “Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of shares, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of shares, assets or an equivalent ownership
interest or voting interest) of the Company; and (e) any other entity in which
the Company or any of its Affiliates has a material equity interest and which is
designated as an “Affiliate” by resolution of the Committee; provided, however,
that if the Ordinary Shares subject to any Award does not constitute “service
recipient stock” for purposes of Section 409A of the Code, the Company intends
that such award shall be designed to comply with or be exempt from Section 409A
of the Code.

2.3 “Appreciation Award” means any Award under this Plan of any Share Option or
Other Share-Based Award, provided that such Other Share-Based Award is based on
the appreciation in value of an Ordinary Share in excess of an amount equal to
at least the Fair Market Value of the Ordinary Share on the date such Other
Share-Based Award is granted.

2.4 “Award” means any award under this Plan of any Share Option, Restricted
Shares, Other Share-Based Awards and/or Performance-Based Cash Awards. All
Awards shall be confirmed by, and subject to the terms of, a written agreement
executed by the Company and the Participant.

 

1



--------------------------------------------------------------------------------

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” means, with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following, as determined by the Committee in its
sole discretion: (a) in the case where there is no employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award (or where there is such an agreement but it does not define “cause”
(or words of like import)) and if “cause” is not defined in the applicable Award
agreement, termination due to (i) the Participant’s being indicted for, charged
with or convicted of, or plea of guilty or nolo contendere to, a felony under
United States or applicable state law or (y) any crime involving moral
turpitude; (ii) perpetration by the Participant of an illegal act, dishonesty,
or fraud that could cause economic injury to the Company or any act of moral
turpitude by the Participant; (iii) the Participant’s insubordination, refusal
to perform, or unsatisfactory performance of his or her duties or
responsibilities for any reason other than illness or incapacity;
(iv) deliberate failure by the Participant to perform the Participant’s duties,
provided that the Participant is given notice and an opportunity to effectuate a
cure as determined by the Committee in its sole discretion; or (v) the
Participant’s willful misconduct with regard to the Company; or (b) in the case
where there is an employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award that defines “cause” (or
words of like import) or if “cause” is defined in the applicable Award
agreement, “cause” as defined under such agreement; provided, however, that with
regard to any agreement under which the definition of “cause” only applies on
occurrence of a change in control, such definition of “cause” shall not apply
until a change in control actually takes place and then only with regard to a
termination thereafter. With respect to a Participant’s Termination of
Directorship, “cause” means an act or failure to act that constitutes cause for
removal of a director under applicable Companies (Jersey) Law 1991, as amended.

2.7 “Change in Control” has the meaning set forth in Section 10.2.

2.8 “Change in Control Price” has the meaning set forth in Section 10.1.

2.9 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.

2.10 “Committee” means: (a) with respect to the application of this Plan to
Eligible Employees and Consultants, the Compensation Committee of the Board, or
such other committee or subcommittee of the Board appointed from time to time by
the Board, which Compensation Committee, committee or subcommittee shall consist
of two or more non-employee directors, each of whom is intended to be (i) to the
extent required by Rule 16b-3 promulgated under Section 16(b) of the Exchange
Act, a “nonemployee director” as defined in Rule 16b-3; (ii) to the extent
required by Section 162(m) of the Code, an “outside director” as defined under
Section 162(m) of the Code; and (iii) an “independent director” as defined under
NASDAQ Listing Rules, the NYSE Listed Company Manual or such other applicable
stock exchange rule, as applicable and as amended and/or restated from time to
time; and (b) with respect to the application of this Plan to Non-Employee
Directors, the Board. To the extent that

 

2



--------------------------------------------------------------------------------

no Committee exists which has the authority to administer this Plan, the
functions of the Committee shall be exercised by the Board and all references
herein to the Committee shall be deemed references to the Board. If for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

2.11 “Company” means NovoCure Limited, a public limited company incorporated
under the laws of Jersey, Channel Islands, and its successors by operation of
law.

2.12 “Consultant” means any natural person who is not an Eligible Employee and
who provides bona fide consulting or advisory services to the Company or its
Affiliates pursuant to a written agreement, provided that such services are not
in connection with the offer and sale of securities in a capital-raising
transaction, and do not, directly or indirectly, promote or maintain a market
for the Company’s or its Affiliates’ securities.

2.13 “Detrimental Activity” means: (a) the disclosure to anyone outside the
Company or its Affiliates, or the use in any manner other than in the
furtherance of the Company’s or its Affiliate’s business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Affiliates that is
acquired by a Participant prior to the Participant’s Termination; (b) activity
while employed or performing services that results, or if known could result, in
the Participant’s Termination that is classified by the Company as a termination
for Cause; (c) any attempt, directly or indirectly, to solicit, induce or hire
(or the identification for solicitation, inducement or hiring of) any
non-clerical employee of the Company or its Affiliates to be employed by, or to
perform services for, the Participant or any Person with which the Participant
is associated (including, but not limited to, due to the Participant’s
employment by, consultancy for, equity interest in, or creditor relationship
with such Person) or any Person from which the Participant receives direct or
indirect compensation or fees as a result of such solicitation, inducement or
hire (or the identification for solicitation, inducement or hire) without, in
all cases, written authorization from the Company; (d) any attempt, directly or
indirectly, to solicit in a competitive manner any current or prospective
customer of the Company or its Affiliates without, in all cases, written
authorization from the Company; (e) the Participant’s Disparagement, or
inducement of others to do so, of the Company or its Affiliates or their past
and present officers, directors, employees or products; (f) without written
authorization from the Company, the rendering of services for any organization,
or engaging, directly or indirectly, in any business, which is competitive with
the Company or its Affiliates, or the rendering of services to such organization
or business if such organization or business is otherwise prejudicial to or in
conflict with the interests of the Company or its Affiliates, provided, however,
that competitive activities shall only be those competitive with any business
unit or Affiliate of the Company with regard to which the Participant performed
services at any time within the two years prior to the Participant’s
Termination; or (g) breach of any agreement between the Participant and the
Company or an Affiliate (including, without limitation, any employment agreement
or noncompetition or nonsolicitation agreement). For purposes of subsections
(a), (c), (d) and (f) above, the Chief Executive Officer of the Company (or his
designee as evidenced in writing) shall have authority to provide the
Participant with written authorization to engage in the activities contemplated
thereby and no other person shall each have authority to provide the Participant
with such authorization.

 

3



--------------------------------------------------------------------------------

2.14 “Disability” means with respect to a Participant’s Termination, a permanent
and total disability as defined in Section 22(e)(3) of the Code. A Disability
shall only be deemed to occur at the time of the determination by the Committee,
in its sole discretion, of the Disability. Notwithstanding the foregoing,
Disability shall mean that a Participant is disabled under
Section 409A(a)(2)(C)(i) or (ii) of the Code. Notwithstanding the foregoing, for
an Award under the Plan that provides for vesting and/or payment or settlement
triggered upon a Disability and that constitutes a Section 409A Covered Award,
the foregoing definition shall apply for purposes of vesting of such Award,
provided that for purposes of payment or settlement of such Award, such Award
shall not be paid (or otherwise settled) until the earliest of: (A) the
Participant’s “disability” within the meaning of Section 409A(a)(2)(C)(i) or
(ii) of the Code, (B) the Participant’s “separation from service” within the
meaning of Section 409A of the Code and (C) the date such Award would otherwise
be settled pursuant to the terms of the Award agreement.

2.15 “Disparagement” means, except as may be required by applicable law or legal
process, making comments or statements that could reasonably be expected to
adversely affect in any manner: (a) the business of the Company or its
Affiliates (including, without limitation, any products or business plans or
prospects); or (b) the business reputation of the Company or its Affiliates, or
any of their products, or their past or present officers, directors or
employees.

2.16 “Effective Date” means the effective date of the Plan as defined in Article
XIV.

2.17 “Eligible Employees” means each employee of the Company or an Affiliate.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

2.19 “Fair Market Value” means, for purposes of this Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the closing price
reported for the Ordinary Shares on the applicable date: (a) as reported on the
principal national securities exchange in the United States on which it is then
traded; or (b) if not traded on any such national securities exchange, as quoted
on an automated quotation system sponsored by the Financial Industry Regulatory
Authority or if the Ordinary Shares shall not have been reported or quoted on
such date, on the first day prior thereto on which the Ordinary Shares were
reported or quoted. If the Ordinary Shares are not traded, listed or otherwise
reported or quoted, then Fair Market Value means the fair market value of the
Ordinary Shares as determined by the Committee in good faith in whatever manner
it considers appropriate taking into account the requirements of Section 422 of
the Code or Section 409A of the Code, as applicable. For purposes of the grant
of any Award, the applicable date shall be the trading day on which the Award is
granted, or if such grant date is not a trading day, the trading day immediately
prior to the date on which the Award is granted. For purposes of the exercise of
any Award the applicable date shall be the date a notice of exercise is received
by the Committee (or its designee) or, if not a day on which the applicable
market is open, the next day that it is open. Notwithstanding anything herein to
the contrary, for purposes of Share Options that are granted effective on the
Registration Date, if any, the Fair Market Value shall equal the initial public
offering price of the Ordinary Shares.

 

4



--------------------------------------------------------------------------------

2.20 “Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8, as may be amended from time to time.

2.21 “Incentive Share Option” means any Share Option awarded to an Eligible
Employee of the Company, its Subsidiaries or its Parent (if any) under this Plan
intended to be and designated as an “Incentive Stock Option” within the meaning
of Section 422 of the Code.

2.22 “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.

2.23 “Non-Qualified Share Option” means any Share Option awarded under this Plan
that is not an Incentive Share Option.

2.24 “Ordinary Shares” means the ordinary shares of the Company, of no par
value.

2.25 “Other Share-Based Award” means an Award under Article VIII of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Ordinary Shares, including, without limitation, an Award
valued by reference to an Affiliate.

2.26 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.27 “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to this Plan.

2.28 “Performance-Based Cash Award” means a cash Award under Article IX of this
Plan that is payable or otherwise based on the attainment of certain
pre-established performance criteria during a Performance Period.

2.29 “Performance Goals” has the meaning set forth in Exhibit A.

2.30 “Performance Period” means each fiscal year of the Company or such other
period (as specified by the Committee) over which the attainment of any
performance criteria (including, the Performance Goals) is to be measured.

2.31 “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.32 “Plan” means this NovoCure Limited 2015 Omnibus Incentive Plan, as amended
from time to time in accordance with its terms.

2.33 “Registration Date” means the first date on or after the Effective Date
(a) on which the Company sells its Ordinary Shares in a bona fide, firm
commitment underwriting pursuant to a registration statement under the
Securities Act or (b) any class of common equity securities of the Company is
required to be registered under Section 12 of the Exchange Act.

 

5



--------------------------------------------------------------------------------

2.34 “Restricted Shares” means an Award of Ordinary Shares under this Plan that
is subject to restrictions under Article VII.

2.35 “Restriction Period” has the meaning set forth in Subsection 7.3(a) with
respect to Restricted Shares.

2.36 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act.

2.37 “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.

2.38 “Section 409A Covered Award” has the meaning set forth in Section 13.14.

2.39 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury regulations
thereunder.

2.40 “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

2.41 “Share Option” or “Option” means any option to purchase Ordinary Shares
granted to Eligible Employees, Non-Employee Directors or Consultants granted
pursuant to Article VI.

2.42 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.43 “Ten Percent Shareholder” means a person owning shares possessing more than
10% of the total combined voting power of all classes of shares of the Company,
its Subsidiaries or its Parent.

2.44 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable. Notwithstanding the
foregoing, with respect to any Award that constitutes a Section 409A Covered
Award, the payment of which is triggered by a Participant’s Termination,
“Termination” shall mean a “separation from service” as defined under
Section 409A of the Code.

2.45 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Award agreement or, if no rights of a Participant are
substantially impaired, may otherwise define Termination of Consultancy
thereafter.

 

6



--------------------------------------------------------------------------------

2.46 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

2.47 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or approved personal leave of absence) of a
Participant from the Company and its Affiliates; or (b) when an entity which is
employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
his or her employment, unless otherwise determined by the Committee in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award agreement or, if no
rights of a Participant are substantially impaired, may otherwise define
Termination of Employment thereafter.

2.48 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
offer, sale, assignment, pledge, lease, donation, grant, gift, bequest,
hypothecation, encumbrance or other disposition (including the issuance of
equity in a Person), whether for value or no value and whether voluntary or
involuntary (including by operation of law), and (b) when used as a verb, to
directly or indirectly transfer, offer, sell, assign, pledge, lease, donate,
grant, gift, bequest, encumber, charge, hypothecate or otherwise dispose of
(including the issuance of equity in a Person) whether for value or for no value
and whether voluntarily or involuntarily (including by operation of law).
“Transferred” and “Transferable” shall have a correlative meaning.

2.49 “Transition Period” means the “reliance period” under Treasury Regulation
Section 1.162-27(f)(2), which ends on the earliest to occur of the following:
(i) the date of the first annual meeting of shareholders of the Company at which
directors are to be elected that occurs after December 31, 2018 or, if the
Registration Date does not occur in 2015, the date of the first annual meeting
of shareholders at which directors are to be elected that occurs after the close
of the third calendar year following the calendar year in which the Registration
Date occurs; (ii) the date the Plan is materially amended for purposes of
Treasury Regulation Section 1.162-27(h)(1)(iii); or (iii) the date all Ordinary
Shares available for issuance under this Plan have been allocated. The Plan is
intended to constitute a plan described in Treasury Regulation
Section 1.162-27(f)(1), pursuant to which the deduction limits under
Section 162(m) of the Code do not apply during the applicable reliance period.
Notwithstanding the forgoing, during the Transition Period, the Committee may
establish performance goals as it determines in its sole discretion.

 

7



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

3.2 Grants of Awards. The Committee shall have full authority and discretion, as
provided in Section 3.4, to grant and administer, pursuant to the terms of this
Plan, to Eligible Employees, Consultants and Non-Employee Directors: (i) Share
Options, (ii) Restricted Shares, (iii) Other Share-Based Awards and
(vi) Performance-Based Cash Awards. In particular, the Committee shall have the
authority to:

(a) select the Eligible Employees, Consultants and Non-Employee Directors to
whom Awards may from time to time be granted hereunder;

(b) determine, in its sole discretion, whether and to what extent Awards, or any
combination thereof, are to be granted hereunder to one or more Eligible
Employees, Consultants or Non-Employee Directors;

(c) determine, in its sole discretion, the number of Ordinary Shares to be
covered by each Award granted hereunder;

(d) determine, in its sole discretion, the terms and conditions, not
inconsistent with the terms of this Plan, of any Award granted hereunder
(including, but not limited to, the exercise or purchase price (if any), any
restriction, forfeiture or limitation, any vesting schedule or acceleration or
waiver thereof, regarding any Award and the Ordinary Shares relating thereto,
based on such factors, if any, as the Committee shall determine in its sole
discretion);

(e) determine, in its sole discretion, whether, to what extent and under what
circumstances grants of Options and other Awards under this Plan are to operate
on a tandem basis and/or in conjunction with or apart from other awards made by
the Company outside of this Plan;

(f) determine, in its sole discretion, whether, to what extent and under what
circumstances Ordinary Shares and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or may be deferred at the
election of the Participant in any case, in a manner intended to comply with or
be exempt from Section 409A of the Code;

(g) determine, in its sole discretion, whether a Share Option is an Incentive
Share Option or Non-Qualified Share Option;

(h) determine, in its sole discretion, whether to require a Participant, as a
condition of the granting of any Award, to refrain from selling or otherwise
disposing of shares acquired pursuant to an Award for a period of time as
determined by the Committee in its sole discretion, following the date of the
acquisition of such Award;

 

8



--------------------------------------------------------------------------------

(i) set the performance criteria and the Performance Period with respect to any
Award for which the grant, vesting or payment of such Award is conditioned upon
the attainment of specified performance criteria and to certify the attainment
of any such performance criteria; provided, that with regard to any Award that
is intended to comply with Section 162(m) of the Code, the applicable
performance criteria shall be based on one or more of the Performance Goals set
forth in Exhibit A hereto;

(j) adopt, alter and repeal sub-plans or programs under the Plan as it shall
deem necessary or advisable;

(k) amend, after the date of grant, the terms that apply to an Award, provided
that such amendment does not substantially impair the Participant’s rights under
the Award;

(l) generally, to exercise such powers and to perform such acts as the Committee
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of this Plan;

(m) construe and interpret the terms and provisions of the Plan and any Award
(and any agreements relating thereto); and

(n) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating thereto.

3.3 Guidelines. Subject to Article XI hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of this Plan and any Award
issued under this Plan (and any agreements relating thereto); and to otherwise
supervise the administration of this Plan; provided, that with regard to any
provision of this Plan or any agreement relating thereto that is intended to
comply with Section 162(m) of the Code following the Transition Period, any such
action by the Committee shall be permitted only to the extent such action would
be permitted under Section 162(m) of the Code. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in this Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of this Plan; provided, that with
regard to any provision of this Plan or any agreement relating thereto that is
intended to comply with Section 162(m) of the Code following the Transition
Period, any such action by the Committee shall be permitted only to the extent
such action would be permitted under Section 162(m) of the Code. The Committee
may adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws and may impose any limitations
and restrictions that it deems necessary to comply with the applicable tax and
securities laws of such domestic or foreign jurisdictions. To the extent
applicable, this Plan is intended to comply with the applicable requirements of
Rule 16b-3, and with respect to Awards intended to be “performance-based,” is
intended to rely on the Transition Period and, following the Transition Period,
to comply the applicable provisions of Section 162(m) of the Code, and this Plan
shall be limited, construed and interpreted in a manner so as to comply
therewith.

 

9



--------------------------------------------------------------------------------

3.4 Decisions Final. Any decision, interpretation or other action made or taken
by or at the direction of the Company, the Board or the Committee (or any of its
members) arising out of or in connection with this Plan shall be within the sole
and absolute discretion of all and each of them, as the case may be, and shall
be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

3.5 Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the Article of Association of the Company, at such times and places
as it shall deem advisable, including, without limitation, by telephone
conference or by written/electronic consent to the extent permitted by
applicable law. A majority of the Committee members shall constitute a quorum.
All determinations of the Committee shall be made by a majority of its members.
Any decision or determination reduced to writing and signed by all the Committee
members in accordance with the Article of Association of the Company, shall be
fully effective as if it had been made by a vote at a meeting duly called and
held. The Committee shall keep minutes of its meetings and shall make such rules
and regulations for the conduct of its business as it shall deem advisable.

3.6 Designation of Consultants/Liability.

(a) The Committee may, to the extent permitted by applicable law and applicable
exchange rules, designate employees of the Company and professional advisors to
assist the Committee in the administration of this Plan and may grant authority
to officers to grant Awards and/or execute agreements or other documents on
behalf of the Committee.

(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of this Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to subsection (a) above shall not be liable for any action or
determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to this Plan or any Award granted
under it.

3.7 Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and Article of Association of the Company and to
the extent not covered by insurance directly insuring such person, each officer
or employee of the Company or any Affiliate and member or former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of

 

10



--------------------------------------------------------------------------------

counsel reasonably acceptable to the Committee) or liability (including any sum
paid in settlement of a claim with the approval of the Committee), and advanced
amounts necessary to pay the foregoing at the earliest time and to the fullest
extent permitted, arising out of any act or omission to act in connection with
the administration of this Plan, except to the extent arising out of such
employee’s, officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
employees, officers, directors or members or former officers, directors or
members may have under applicable law or under the Certificate of Incorporation
or Article of Association of the Company or any Affiliate, any contractual
indemnification obligations or otherwise. Notwithstanding anything else herein,
this indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under this Plan.

ARTICLE IV

SHARE LIMITATION

4.1 Shares.

(a) General Limitations.

(i) The maximum aggregate number of Ordinary Shares that may be issued or used
for reference purposes or with respect to which Awards may be granted under this
Plan shall (subject to any increase or decrease pursuant to Section 4.2)
initially be equal to 12,900,000 shares, which amount shall automatically
increase on December 31st of each year during the term of the Plan as set forth
in Article XV, commencing on December 31st of the calendar year in which the
Registration Date occurs, in an amount equal to 4% of the total number of
Ordinary Shares outstanding on December 30st of such calendar year; provided,
however, that the Board may act prior to December 31 of each calendar year to
provide that there will be no such increase in for such calendar year or that
the increase for such year will be a smaller number of shares of Ordinary Shares
than would otherwise occur pursuant to this Section 4.1(a)(i).

(ii) Shares issued under this Plan may be either authorized and unissued
Ordinary Shares or Ordinary Shares held in or acquired for the treasury of the
Company, or both. If any Option or Other Share-Based Award that is an
Appreciation Award granted under this Plan expires, terminates or is canceled
for any reason without having been exercised in full, the number of Ordinary
Shares underlying any unexercised Award shall again be available for the purpose
of Awards under the Plan. If any Restricted Shares or Other Share-Based Awards
that is not an Appreciation Award granted under this Plan to a Participant are
forfeited for any reason, the number of forfeited Restricted Shares or Other
Share-Based Awards denominated in Ordinary Shares shall again be available for
the purposes of Awards under the Plan. The number of Ordinary Shares available
for the purpose of Awards under the Plan shall be reduced by (i) the total
number of Share Options or Other Share-Based Awards that are Appreciation Awards
that have been exercised, regardless of whether or not any of the Ordinary
Shares

 

11



--------------------------------------------------------------------------------

underlying such Awards are actually issued to the Participant as the result of a
net settlement, and (ii) any Ordinary Shares used to pay any exercise price or
tax withholding obligation with respect to any Award. For the avoidance of
doubt, in determining the number of Ordinary Shares available for Awards, if
Ordinary Shares have been delivered or exchanged as full or partial payment to
the Company for payment of the exercise price or purchase price of an Award
under the Plan, or for payment of withholding taxes with respect to Awards under
the Plan, or if the number Ordinary Shares otherwise deliverable has been
reduced for payment of the exercise price or purchase price or for payment of
withholding taxes, the number of Ordinary Shares exchanged as payment in
connection with the exercise or for withholding or reduced shall not again be
available for purpose of Awards under the Plan. In addition, Ordinary Shares
purchased or acquired by the Company on the open market or otherwise using
proceeds received by the Company from the exercise of Share Options granted
under the Plan shall not again be available for purposes of Awards under this
Plan. Notwithstanding anything to the contrary herein, Awards that, by their
terms, may be settled solely in cash shall not be deemed to use any Ordinary
Shares which may be issued under this Plan.

(b) Individual Participant Limitations for Eligible Employees and Consultants.
Except as otherwise provided herein, at all times following the Effective Time:

(i) the maximum number of Ordinary Shares subject to any Award of Share Options,
Restricted Shares or Other Share-Based Award denominated in Ordinary Shares for
which the grant of such Award or the lapse of the relevant Restriction Period is
subject to the attainment of Performance Goals in accordance with
Section 7.3(a)(ii) herein which may be granted under this Plan during any fiscal
year of the Company to each Eligible Employee or Consultant shall be 2,900,000
shares per type of Award (which shall be subject to any further increase or
decrease pursuant to Section 4.2), provided that the maximum number of Ordinary
Shares for all types of Awards during any fiscal year of the Company does not
exceed 4,400,000 shares (which shall be subject to any further increase or
decrease pursuant to Section 4.2). In the case of an Other Share-Based Award
denominated in Ordinary Shares, each Ordinary Share deliverable pursuant to such
an Other Share-Based Award denominated in Ordinary Shares shall be referenced at
the time of grant to the maximum number of Ordinary Shares payable at the
maximum performance level, provided that such shares shall be charged against
the available shares under this Plan at the time the unit value measurement is
converted to a referenced number of Ordinary Shares in accordance with Article
VIII;

(ii) the maximum aggregate value at grant of all Other Share-Based Awards with
respect to any fiscal year of the Company that are denominated in cash that may
be granted under this Plan with respect to any fiscal year of the Company to
each Eligible Employee or Consultant shall be $15,000,000. To the extent the
number of shares deliverable under an Other Share-Based Awards is denominated in
cash or otherwise determined by a value

 

12



--------------------------------------------------------------------------------

measurement (whether as a fixed amount, pursuant to a formula or otherwise),
such shares shall be charged against the available shares under this Plan at the
time the unit value measurement is converted to a referenced number of Ordinary
Shares in accordance with Article VIII;

(iii) the individual Participation limitation for Performance-Based Cash Awards
is set forth in Section 9.2(f) of this Plan;

provided, however, that the foregoing limits shall not apply to (A) Options,
Restricted Shares or Other Share-Based Awards that constitute “restricted
property” under Code Section 83 to the extent granted during the Transition
Period or (B) Performance-Based Cash Awards or Other Share-Based Awards that do
not constitute “restricted property” under Code Section 83 to the extent paid or
otherwise settled during the Transition Period.

4.2 Changes.

(a) The existence of this Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference shares ahead of or affecting the
Ordinary Shares, (iv) the dissolution or liquidation of the Company or any
Affiliate, (v) any sale or transfer of all or part of the assets or business of
the Company or any Affiliate, (vi) any Section 4.2(d) Event or (vii) any other
corporate act or proceeding.

(b) Subject to the provisions of Section 4.2(d), if there shall occur any such
change in the capital structure or business of the Company by reason of any
share split, reverse share split, share dividend, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, issuance of rights or
warrants to purchase any Ordinary Shares or securities convertible into Ordinary
Shares, any sale or transfer of all or part of the Company’s assets or business,
or any other corporate transaction or event that would be considered an “equity
restructuring” within the meaning of FASB ASC Topic 718 (each, a “Section 4.2
Event”), then (i) the aggregate number and/or kind of shares that thereafter may
be issued under the Plan, (ii) the number and/or kind of shares or other
property (including cash) to be issued upon exercise of an outstanding Award or
under other Awards granted under the Plan, (iii) the purchase price thereof,
and/or (iv) the individual Participant limitations set forth in Section 4.1(b)
(other than those based on cash limitations) shall be appropriately adjusted by
the Committee as the Committee determines, in its sole discretion, to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under the Plan. In connection with any Section 4.2 Event, the
Committee may provide for the cancellation of any outstanding Awards and payment
in cash or other property in exchange therefore. In addition, subject to
Section 4.2(d), if there shall occur any change in the capital structure or the
business of the Company that is not a Section 4.2 Event (an “Other

 

13



--------------------------------------------------------------------------------

Extraordinary Event”), then the Committee may adjust any Award and make such
other adjustments to the Plan as described in subsections (i) through
(iv) above. Any adjustment pursuant to this Section 4.2 shall be consistent with
the applicable Section 4.2 Event or the applicable Other Extraordinary Event, as
the case may be, and shall be executed in such manner as the Committee may deem
appropriate to prevent substantial dilution or enlargement of the rights granted
to, or available for, Participants under the Plan. Any such adjustment
determined by the Committee shall be final, binding and conclusive on the
Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided
in this Section 4.2 or in the applicable Award agreement, a Participant shall
have no rights by reason of any Section 4.2 Event or any Other Extraordinary
Event. Notwithstanding the foregoing, (i) any adjustments made pursuant to
Section 4.2 to Awards that are considered “non-qualified deferred compensation”
within the meaning of Section 409A of the Code shall be made in a manner
intended to comply with the requirements of Section 409A of the Code; and
(ii) any adjustments made pursuant to Section 4.2 to Awards that are not
considered “non-qualified deferred compensation” subject to Section 409A of the
Code shall be made in a manner intended to ensure that after such adjustment,
the Awards either (A) continue not to be subject to Section 409A of the Code or
(B) comply with the requirements of Section 409A of the Code.

(c) Fractional Ordinary Shares resulting from any adjustment in Awards pursuant
to Section 4.2(a) or (b) shall be aggregated until, and eliminated at, the time
of exercise by rounding-down to the nearest whole share. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of this Plan.

(d) In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Ordinary Shares by
a single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as an “Acquisition
Event”), then the Committee may terminate all outstanding and unexercised Share
Options, or any Other Share-Based Award that is an Appreciation Award, effective
as of the date of the Acquisition Event, by delivering notice of termination to
each Participant at least 20 days prior to the date of consummation of the
Acquisition Event, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Acquisition Event,
each such Participant shall have the right to exercise in full all of his or her
Awards that are then outstanding (without regard to any limitations on
exercisability otherwise contained in the Award agreements), but any such
exercise shall be contingent on the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void and the applicable provisions
of Section 4.2(b) and Article X shall apply. For the avoidance of doubt, in the
event of an Acquisition Event, the Committee may terminate any

 

14



--------------------------------------------------------------------------------

Appreciation Award for which the exercise price is equal to or exceeds the Fair
Market Value without payment of consideration therefore. If an Acquisition Event
occurs but the Committee does not terminate the outstanding Awards pursuant to
this Section 4.2(d), then the provisions of Section 4.2(b) and Article X shall
apply.

4.3 Minimum Purchase Price. Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued Ordinary Shares are issued under
this Plan, such shares shall not be issued for a consideration that is less than
as permitted under applicable law.

ARTICLE V

ELIGIBILITY

5.1 General Eligibility. All Eligible Employees, Consultants, Non-Employee
Directors and prospective employees and prospective consultants of the Company
and its Affiliates, are eligible to be granted Awards. Eligibility for the grant
of Awards and actual participation in this Plan shall be determined by the
Committee in its sole discretion. Notwithstanding anything herein to the
contrary, no Award under which a Participant may receive Ordinary Shares may be
granted under this Plan to an Eligible Employee, Consultant or Non-Employee
Director of any Affiliate if such Ordinary Shares do not constitute “service
recipient stock” for purposes of Section 409A of the Code with respect to such
Eligible Employee, Consultant or Non-Employee Director unless such Award is
structured in a manner intended to comply with, or be exempt from, Section 409A
of the Code.

5.2 Incentive Share Options. Notwithstanding anything herein to the contrary,
only Eligible Employees of the Company, its Subsidiaries and its Parent (if any)
are eligible to be granted Incentive Share Options under this Plan. Eligibility
for the grant of an Incentive Share Option and actual participation in this Plan
shall be determined by the Committee in its sole discretion.

5.3 General Requirement. The grant, vesting and exercise of Awards granted to a
prospective employee or prospective consultant of the Company and its Affiliates
are conditioned upon such Person actually becoming an Eligible Employee or
Consultant. Awards may be awarded in consideration for past services actually
rendered to the Company or an Affiliate for its benefit; provided, however, that
no Award may be granted to a prospective Eligible Employee or Consultant or
Non-Employee Director unless the Company determines, in its sole discretion,
that the Award will comply with applicable laws, including the securities laws
of all relevant jurisdictions (and, in the case of an Award to be made to a new
Eligible Employee or Consultant who has not performed prior services for the
Company, the Company may require payment for the Ordinary Shares by cash or
check to the extent required or deemed advisable by the Committee, in its sole
discretion, in order to ensure proper issuance of the shares in compliance with
applicable law).

 

15



--------------------------------------------------------------------------------

ARTICLE VI

SHARE OPTIONS

6.1 Options. Share Options may be granted alone or in addition to other Awards
granted under this Plan. Each Share Option granted under this Plan shall be of
one of two types: (a) an Incentive Share Option or (b) a Non-Qualified Share
Option.

6.2 Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Share Options, Non-Qualified Share Options, or
both types of Share Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Share Options. To
the extent that any Share Option does not qualify as an Incentive Share Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Share Option or the portion thereof which does not qualify
shall constitute a separate Non-Qualified Share Option.

6.3 Incentive Share Options. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Share Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code.

6.4 Terms of Options. Options granted under this Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem desirable:

(a) Exercise Price. The exercise price per Ordinary Share subject to a Share
Option shall be determined by the Committee in its sole discretion at the time
of grant, provided that the per share exercise price of a Share Option shall not
be less than 100% (or, in the case of an Incentive Share Option granted to a Ten
Percent Shareholder, 110%) of the Fair Market Value of the Ordinary Shares at
the time of grant.

(b) Share Option Term. The term of each Share Option shall be fixed by the
Committee, provided that no Share Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Share Option granted to a Ten Percent Shareholder shall not exceed
five years.

(c) Exercisability.

(i) Share Options shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee, in its sole
discretion, at grant. If the Committee provides that any Share Option is
exercisable subject to certain limitations (including, without limitation, that
such Share Option is exercisable only in installments or within certain time
periods), the Committee may waive such limitations on the exercisability at any
time at or after grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Share Option may be exercised), based on such factors, if any, as the
Committee shall determine in its sole discretion.

 

16



--------------------------------------------------------------------------------

(ii) Unless otherwise determined by the Committee, in its sole discretion, at
grant, the Option agreement shall provide that (A) in the event the Participant
engages in Detrimental Activity prior to any exercise of the Share Option, all
Share Options (whether vested or unvested) held by the Participant shall
thereupon terminate and expire, (B) as a condition of the exercise of a Share
Option, the Participant shall be required to certify (or shall be deemed to have
certified) at the time of exercise in a manner acceptable to the Company that
the Participant is in compliance with the terms and conditions of the Plan and
that the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (C) in the event the Participant engages in
Detrimental Activity during the one-year period commencing on the date the Share
Option is exercised, the Company shall be entitled to recover from the
Participant, at any time within one year after such Detrimental Activity, and
the Participant shall pay over to the Company, the Ordinary Shares received from
such exercise, or, if such Ordinary Shares have been transferred, an amount
equal to Fair Market Value of such Ordinary Shares on the date of such exercise.
The foregoing provisions described in subsections (A), (B) and (C) shall cease
to apply upon a Change in Control.

(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, to the extent vested, Share
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Committee (or its designee)
specifying the number of Ordinary Shares to be purchased. Such notice shall be
in a form acceptable to the Company and shall be accompanied by payment in full
of the purchase price as follows: (i) in cash or by check, bank draft or money
order payable to the order of the Company; (ii) solely to the extent permitted
by applicable law, if the Ordinary Shares are traded on a national securities
exchange or quoted on a national quotation system sponsored by the Financial
Industry Regulatory Authority, and the Committee authorizes, through a procedure
whereby the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including, without limitation, the relinquishment
of Share Options or by payment in full or in part in the form of Ordinary Shares
owned by the Participant (for which the Participant has good title free and
clear of any liens and encumbrances) based on the Fair Market Value of the
Ordinary Shares on the payment date as determined by the Committee in its sole
discretion). No Ordinary Shares shall be issued until payment therefor, as
provided herein, has been made or provided for. For the avoidance of doubt, the
Company may not use the cash proceeds it receives from Share Option exercises to
repurchase Ordinary Shares on the open market for reuse under the Plan.

(e) Non-Transferability of Options. No Share Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Share Options shall be exercisable, during the Participant’s lifetime,
only by the Participant. Notwithstanding the foregoing, the Committee may
determine, in its sole discretion, at the time of grant, or if no rights of the
Participant are substantially impaired, thereafter that a Non-Qualified Share
Option that is otherwise not Transferable pursuant to this Section is
Transferable to a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee. A Non-Qualified Share
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred otherwise than by will or by the laws of

 

17



--------------------------------------------------------------------------------

descent and distribution and (ii) remains subject to the terms and conditions of
this Plan and the applicable Award agreement. Any Ordinary Shares acquired upon
the exercise of a Non-Qualified Share Option by a permissible transferee of a
Non-Qualified Share Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Share Option shall be subject to the
terms and conditions of this Plan and the applicable Award agreement.

(f) Termination by Death or Disability. Unless otherwise determined by the
Committee, in its sole discretion, at the time of grant, or if no rights of the
Participant are substantially impaired, thereafter, if Participant’s Termination
is by reason of death or Disability, all Share Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant (or, in the case of death, by
the legal representative of the Participant’s estate) at any time within a
period of one year from the date of such Termination, but in no event beyond the
expiration of the stated term of such Share Options.

(g) Involuntary Termination Without Cause. Unless otherwise determined by the
Committee, in its sole discretion, at grant, or if no rights of the Participant
are substantially impaired, thereafter, if a Participant’s Termination is by
involuntary termination without Cause, all Share Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
90 days from the date of such Termination, but in no event beyond the expiration
of the stated term of such Share Options.

(h) Voluntary Termination. Unless otherwise determined by the Committee, in its
sole discretion, at grant, or if no rights of the Participant are substantially
impaired, thereafter, if a Participant’s Termination is voluntary (other than a
voluntary termination described in subsection (i)(y) below), all Share Options
that are held by such Participant that are vested and exercisable at the time of
the Participant’s Termination may be exercised by the Participant at any time
within a period of 30 days from the date of such Termination, but in no event
beyond the expiration of the stated term of such Share Options.

(i) Termination for Cause. Unless otherwise determined by the Committee, in its
sole discretion, at grant, or if no rights of the Participant are substantially
impaired, thereafter, if a Participant’s Termination (x) is for Cause or (y) is
a voluntary Termination (as provided in subsection (h) above) after the
occurrence of an event that would be grounds for a Termination for Cause, all
Share Options, whether vested or not vested, that are held by such Participant
shall thereupon terminate and expire as of the date of such Termination.

(j) Unvested Share Options. Unless otherwise determined by the Committee, in its
sole discretion, at grant, or if no rights of the Participant are substantially
impaired, thereafter, Share Options that are not vested as of the date of a
Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.

 

18



--------------------------------------------------------------------------------

(k) Incentive Share Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Ordinary Shares with
respect to which Incentive Share Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
share option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Share Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
Parent at all times from the time an Incentive Share Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Share Option shall be treated as a
Non-Qualified Share Option. Should any provision of this Plan not be necessary
in order for the Share Options to qualify as Incentive Share Options, or should
any additional provisions be required, the Committee may amend this Plan
accordingly, without the necessity of obtaining the approval of the shareholders
of the Company.

(l) Form, Modification, Extension and Renewal of Share Options. Subject to the
terms and conditions and within the limitations of this Plan, Share Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may, subject to Section 11.1(iv), (i) modify,
extend or renew outstanding Share Options granted under this Plan (provided that
(x) the rights of a Participant are not substantially impaired or adversely
affected without his or her consent and (y) such action does not subject the
Share Options to Section 409A of the Code or otherwise extend the Share Option
beyond its stated term), and (ii) accept the surrender of outstanding Share
Options (up to the extent not theretofore exercised) and authorize the granting
of new Share Options in substitution therefor (to the extent not theretofore
exercised). Notwithstanding anything herein to the contrary, an outstanding
Option may not be modified to reduce the exercise price thereof nor may a new
Option at a lower price be substituted for a surrendered Option (other than
adjustments or substitutions in accordance with Section 4.2), unless such action
is approved by the shareholders of the Company.

(m) Other Terms and Conditions. Share Options may contain such other provisions,
which shall not be inconsistent with any of the terms of this Plan, as the
Committee shall deem appropriate; provided, however, that Options shall not
provide for the grant of the same number of Options as the number of shares used
to pay for the exercise price of Options or shares used to pay withholding taxes
(i.e., “reloads”).

ARTICLE VII

RESTRICTED SHARES

7.1 Awards of Restricted Shares. Restricted Shares may be issued either alone or
in addition to other Awards granted under the Plan. The Committee shall
determine, in its sole discretion, the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, grants of
Restricted Shares shall be made, the number of shares to be awarded, the
purchase price (if any) to be paid by the Participant (subject to Section 7.2),
the time or times within which such Awards may be subject to forfeiture, the
vesting schedule and rights to acceleration thereof (if any), and all other
terms and conditions of the Awards.

 

19



--------------------------------------------------------------------------------

Unless otherwise determined by the Committee, in its sole discretion, at grant,
each Award of Restricted Shares shall provide that in the event the Participant
engages in Detrimental Activity prior to, or during the one year period after,
any vesting of Restricted Shares, the Committee shall direct that all unvested
Restricted Shares shall be immediately forfeited to the Company and that the
Participant shall pay over to the Company any Ordinary Shares held by the
Participant as a result of the vesting of Restricted Shares, or, if transferred,
an amount equal to the Fair Market Value at the time of vesting, of any
Restricted Shares which had vested in the period referred to above, or, if such
Ordinary Shares have been transferred, an amount equal to Fair Market Value of
such Ordinary Shares on the date of such vesting. The foregoing provision shall
cease to apply upon a Change in Control.

The Committee may condition the grant or vesting of Restricted Shares upon the
attainment of specified performance criteria (including, the Performance Goals
specified in Exhibit A attached hereto) or such other factors as the Committee
may determine in its sole discretion.

7.2 Awards and Certificates. Eligible Employees, Consultants and Non-Employee
Directors selected to receive Restricted Shares shall not have any rights with
respect to such Award, unless and until such Participant has delivered a fully
executed copy of the agreement evidencing the Award to the Company and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:

(a) Purchase Price. The purchase price of Restricted Shares, if any, shall be
fixed by the Committee. Subject to Section 4.3, the purchase price for
Restricted Shares may be zero to the extent permitted by applicable law.

(b) Acceptance. The Committee may require, in its sole discretion, that Awards
of Restricted Shares must be accepted within a period of 60 days after the grant
date (or such shorter period as the Committee may specify at grant), by
executing a Restricted Share Award agreement and by paying the purchase price of
Restricted Shares (if any) the Committee has designated thereunder.

(c) Legend. Each Participant receiving Restricted Shares shall be issued a share
certificate in respect of such Restricted Shares, unless the Committee elects to
use another system, such as book entries by the transfer agent, as evidencing
ownership of Restricted Shares. Such certificate shall be registered in the name
of such Participant, and shall, in addition to such legends required by
applicable securities laws, bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares represented hereby are subject to the terms
and conditions (including forfeiture) of the NovoCure Limited (the “Company”)
2015 Omnibus Incentive Plan (as amended from time to time, the “Plan”), and an
Award Agreement entered into between the registered owner and the Company.
Copies of such Plan and Agreement are on file at the principal office of the
Company.”

 

20



--------------------------------------------------------------------------------

(d) Custody. If share certificates are issued in respect of Restricted Shares,
the Committee may require that any share certificates evidencing such shares be
held in custody by the Company until the restrictions thereon shall have lapsed,
and that, as a condition of any grant of Restricted Shares, the Participant
shall have delivered a duly signed share power, endorsed in blank, relating to
the Ordinary Shares covered by such Award.

7.3 Restrictions and Conditions. The Restricted Shares awarded pursuant to this
Plan shall be subject to the following restrictions and conditions:

(a) Restriction Period. (i) The Participant shall not be permitted to Transfer
Restricted Shares awarded under this Plan during the period or periods set by
the Committee (the “Restriction Period”) commencing on the date of such Award,
as set forth in the Restricted Share Award agreement and such agreement shall
set forth a vesting schedule and any events which would accelerate vesting of
the Restricted Shares. Within these limits, based on service, attainment of
performance goals pursuant to Section 7.3(a)(ii) below and/or such other factors
or criteria as the Committee may determine in its sole discretion, the Committee
may condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Share Award and/or waive the deferral limitations for all
or any part of any Restricted Share Award.

(ii) Performance Goals, Formulae or Standards. If the grant of Restricted Shares
or the lapse of restrictions is based on the attainment of performance goals,
the Committee shall establish the performance goals and the applicable vesting
percentage of the Restricted Shares applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date while the outcome of the performance goals is
substantially uncertain as otherwise determined by the Committee in its sole
discretion and, following the Transition Period, that is permitted under
Section 162(m) of the Code and Exhibit A hereto with regard to a Restricted
Share Award that is intended to comply with Section 162(m) of the Code. Such
performance goals may incorporate (and following the Transition Period, if and
only to the extent permitted under Section 162(m) of the Code) provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. Following the Transition Period,
with regard to a Restricted Share Award that is intended to comply with
Section 162(m) of the Code, (x) to the extent that any such provision set forth
in the prior sentence would create impermissible discretion under Section 162(m)
of the Code or otherwise violate Section 162(m) of the Code, such provision
shall be of no force or effect and (y) the applicable performance goals shall be
based on one or more of the performance criteria set forth in Exhibit A hereto.
For the avoidance of doubt, during the Transition Period, the Committee may
establish such performance goals as it determines in its sole discretion.

 

21



--------------------------------------------------------------------------------

(b) Rights as a Shareholder. Except as otherwise determined by the Committee in
its sole discretion, the Participant shall have all of the rights of a holder of
Ordinary Shares of the Company with respect to the Restricted Shares, including,
without limitation, the right to vote such shares and, subject to and
conditioned upon the full vesting of Restricted Shares, the right to receive any
dividends and the right to tender such shares, provided that the Committee may
determine, in its sole discretion, at the time of grant that the payment of
dividends shall not be deferred until, and conditioned upon, the expiration of
the applicable Restriction Period with respect to the Restricted Shares.
Dividends, dividend equivalents and other distributions that are not paid
currently shall be credited to bookkeeping accounts on the Company’s records for
purposes of the Plan and, except as otherwise determined by the Committee in its
sole discretion, shall not accrue interest. Such dividends, dividend equivalents
and other distributions shall be paid to the Participant in the same form as
paid on the Ordinary Shares or such other form as is determined by the Committee
in its sole discretion upon the lapse of the restrictions.

(c) Termination. Unless otherwise determined by the Committee, in its sole
discretion, at grant or, if no rights of the Participant are substantially
impaired, thereafter, subject to the applicable provisions of the Restricted
Share Award agreement and this Plan, upon a Participant’s Termination for any
reason during the relevant Restriction Period, all Restricted Shares still
subject to restriction will vest or be forfeited in accordance with the terms
and conditions established by the Committee at grant or thereafter.

(d) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Shares, the certificates for such shares
shall be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

ARTICLE VIII

OTHER SHARE-BASED AWARDS

8.1 Other Awards. The Committee is authorized to grant to Eligible Employees,
Consultants and Non-Employee Directors Other Share-Based Awards that are payable
in, valued in whole or in part by reference to, or otherwise based on or related
to Ordinary Shares, including but not limited to, Ordinary Shares awarded purely
as a bonus and not subject to any restrictions or conditions, Ordinary Shares in
payment of the amounts due under an incentive or performance plan sponsored or
maintained by the Company or an Affiliate, share appreciation rights, share
equivalent units, restricted share units, and Awards valued by reference to book
value of Ordinary Shares; provided, however, that any share appreciation rights
shall have a base price or strike price that is equal to or in excess of Fair
Market Value on the date of grant. Other Share-Based Awards may be granted
either alone or in addition to or in tandem with other Awards granted under the
Plan.

 

22



--------------------------------------------------------------------------------

Subject to the provisions of this Plan, the Committee shall have authority to
determine, in its sole discretion, the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, such Awards
shall be made, the number of Ordinary Shares to be awarded pursuant to such
Awards, and all other conditions of the Awards. The Committee may also provide
for the grant of Ordinary Shares under such Awards upon the completion of a
specified Performance Period.

The Committee may condition the grant or vesting of Other Share-Based Awards
upon the attainment of specified performance criteria (including following the
Transition Period the Performance Goals set forth on Exhibit A) or such other
factors as the Committee may determine in its sole discretion. If the grant or
vesting of an Other Share-Based Award is based on the attainment of performance
goals, the Committee shall establish the performance goals for the grant or
vesting of such Other Share-Based Awards applicable to each Participant or class
of Participants in writing prior to the beginning of the applicable Performance
Period or at such later date while the outcome of the performance goals are
substantially uncertain as otherwise determined by the Committee in its sole
discretion and, following the Transition Period, that is permitted under
Section 162(m) of the Code and Exhibit A hereto with regard to an Other
Share-Based Award that is intended to comply with Section 162(m) of the Code.
Such performance goals may incorporate provisions for disregarding (or adjusting
for) changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances (and, following the Transition Period, if and only to the extent
permitted under Section 162(m) of the Code). Following the Transition Period,
with regard to an Other Share-Based Award that is intended to comply with
Section 162(m) of the Code, (x) to the extent any such provision set forth in
the prior sentence would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect and (y) the applicable performance goals shall be based
on one or more of the performance criteria set forth in Exhibit A hereto. For
the avoidance of doubt, during the Transition Period, the Committee may
establish such performance goals as it determines in its sole discretion.

8.2 Terms and Conditions. Other Share-Based Awards made pursuant to this Article
VIII shall be subject to the following terms and conditions:

(a) Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, Other Share-Based Awards and any Ordinary Shares
subject to Awards made under this Article VIII may not be Transferred prior to
the date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses.

(b) Dividends. The Participant shall have the right to receive any dividends
with respect any Ordinary Shares covered by an Other Share-Based Awards, subject
to and conditioned upon the full vesting of the Other Share-Based Awards,
provided that the Committee may determine, in its sole discretion, at the time
of grant that the payment of dividends with respect to the number of Ordinary
Shares covered by an Other Share-Based Awards shall not be deferred until, and
conditioned upon, the expiration of the applicable vesting period with respect
to the Other Share-Based Awards. Dividends, dividend equivalents and other
distributions that are not paid currently shall be credited to

 

23



--------------------------------------------------------------------------------

bookkeeping accounts on the Company’s records for purposes of the Plan and,
except as otherwise determined by the Committee in its sole discretion, shall
not accrue interest. Such dividends, dividend equivalents and other
distributions shall be paid to the Participant in the same form as paid on the
Ordinary Shares or such other form as is determined by the Committee, in its
sole discretion, upon the lapse of the restrictions.

(c) Vesting. Any Award under this Article VIII and any Ordinary Shares covered
by any such Award shall vest or be forfeited to the extent so provided in the
Award agreement, as determined by the Committee in its sole discretion. At the
expiration of any applicable Performance Period, the Committee shall determine,
in its sole discretion, the extent to which the performance goals established
pursuant to Section 8.1 are achieved and the portion of each Other Share-Based
Award that has been earned. The Committee may, at or after grant, accelerate the
vesting of all or any part of any Other Share-Based Award based on service,
performance and/or such other factors or criteria, if any, as the Committee may
determine in its sole discretion.

(d) Payment. Following the Committee’s determination in accordance with
subsection (c) above, Ordinary Shares or, as determined by the Committee in its
sole discretion, the cash equivalent of such shares shall be delivered to the
Eligible Employee, Consultant or Non-Employee Director, or his legal
representative, in an amount equal to such individual’s earned Other Share-Based
Award. Notwithstanding the foregoing, the Committee may award an amount less
than the earned Other Share-Based Award and/or subject the payment of all or
part of any Other Share-Based Award to additional vesting, forfeiture and
deferral conditions as it deems appropriate.

(e) Detrimental Activity. Unless otherwise determined by the Committee, in its
sole discretion, at grant, each Award of Other Share-Based Awards shall provide
that in the event the Participant engages in Detrimental Activity prior to, or
during the one year period after, any payment or settlement of Other Share-Based
Awards, the Committee shall direct (at any time within one year thereafter) that
all outstanding Other Share-Based Awards (whether vested or unvested) shall be
immediately forfeited to the Company and that the Participant shall pay over to
the Company (i) the Ordinary Shares received from the settlement of any Other
Share-Based Award, (ii) if Ordinary Shares received from the settlement of such
Other Share-Based Award have been transferred, an amount equal to the Fair
Market Value of such Ordinary Shares on the date of settlement, or (iii) if such
Other Share-Based Award was settled in cash, an amount equal to any amount paid
to the Participant from any Other Share-Based Awards, in each case, which had
settled in the period referred to above. The foregoing provision shall cease to
apply upon a Change in Control.

(f) Price. Ordinary Shares issued on a bonus basis under this Article VIII may
be issued for no cash consideration; Ordinary Shares purchased pursuant to a
purchase right awarded under this Article VIII shall be priced, as determined by
the Committee in its sole discretion.

(g) Termination. Subject to the applicable provisions of the Award agreement and
this Plan, upon a Participant’s Termination for any reason during the
Performance Period for a given Award, the Other Share-Based Awards in question
will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.

 

24



--------------------------------------------------------------------------------

ARTICLE IX

PERFORMANCE-BASED CASH AWARDS

9.1 Performance-Based Cash Awards. Performance-Based Cash Awards may be granted
either alone or in addition to or in tandem with other Awards granted under this
Plan. Subject to the provisions of this Plan, the Committee shall have authority
to determine, in its sole discretion, the Eligible Employees and Consultants to
whom, and the time or times at which, Performance-Based Cash Awards shall be
made, the dollar amount to be awarded pursuant to such Performance-Based Cash
Award, and all other conditions for the payment of the Performance-Based Cash
Award. The Committee may also provide for the payment of a dollar amount under a
Performance-Based Cash Award upon the completion of a specified Performance
Period.

Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance-Based Cash Award upon the attainment of specified
performance criteria (including, the Performance Goals specified in Exhibit A
attached hereto) established pursuant to Section 9.2(c) below and such other
factors as the Committee may determine in its sole discretion, including to
comply with the requirements of Section 162(m) of the Code.

Subject to Section 9.2(c), for any Participant the Committee may specify a
targeted Performance-Based Cash Award for a Performance Period (each an
“Individual Target Award”). An Individual Target Award may be expressed as a
fixed dollar amount, a percentage of the Participant’s base pay, as a percentage
of a bonus pool funded by a formula as determined by the Committee in its sole
discretion based on achievement of performance criteria, or an amount determined
pursuant to an objective formula or standard. The Committee’s establishment of
an Individual Target Award for a Participant for a Performance Period shall not
imply or require that the same level or any Individual Target Award be
established for the Participant for any subsequent Performance Period or for or
any other Participant for that Performance Period or any subsequent Performance
Period. At the time the performance criteria are established (as provided in
Section 9.2(c)), the Committee shall prescribe a formula to be used to determine
the maximum and minimum percentages (which may be greater or less than
one-hundred percent (100%), as applicable) of an Individual Target Award that
may be earned or payable based upon the degree of attainment of the performance
criteria during the Performance Period. Notwithstanding anything else herein,
unless otherwise specified by the Committee with respect to an Individual Target
Award, the Committee may elect to pay a Participant an amount that is less than
the Participant’s Individual Target Award (or attained percentages thereof)
regardless of the degree of attainment of the performance criteria; provided
that, except as otherwise specified by the Committee with respect to an
Individual Target Award, no discretion to reduce a Performance-Based Cash Award
earned based on achievement of the applicable performance criteria shall be
permitted for any Performance Period in which a Change in Control occurs, or
during such Performance Period with regard to the prior Performance Periods if
the Performance-Based Cash Awards for the prior Performance Periods have not
been paid by the time of the Change in Control, with regard to individuals who
were Participants at the time of the Change in Control.

 

25



--------------------------------------------------------------------------------

9.2 Terms and Conditions. Performance-Based Cash Awards made pursuant to this
Article IX shall be subject to the following terms and conditions:

(a) Committee Certification. At the expiration of the applicable Performance
Period, the Committee shall determine, in its sole discretion, and certify in
writing the extent to which the performance criteria established pursuant to
Section 9.2(c) are achieved and, if applicable, the percentage of the
Participant’s Individual Target Award that has been vested and earned.

(b) Waiver of Limitation. In the event of the Participant’s Disability or death,
or in cases of special circumstances (to the extent permitted under
Section 162(m) of the Code with regard to a Performance-Based Cash Award that is
intended to comply with Section 162(m) of the Code), the Committee may waive in
whole or in part any or all of the limitations imposed hereunder (if any) with
respect to any or all of an Award under this Article IX.

(c) Performance Goals, Formulae or Standards. The Committee shall establish the
performance criteria for the earning of Performance-Based Cash Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date while the outcome of the Performance Goals are substantially
uncertain as otherwise determined by the Committee in its sole discretion and
following the Transition Period, that is permitted under Section 162(m) of the
Code with regard to a Performance-Based Cash Award that is intended to comply
with Section 162(m) of the Code. Such performance criteria may incorporate
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances, and, following the
Transition Period, if and only to the extent permitted under Section 162(m) of
the Code and Exhibit A hereto. Following the Transition Period, with regard to a
Performance-Based Cash Award that is intended to comply with Section 162(m) of
the Code, (x) to the extent any such provision set forth in the prior sentence
would create impermissible discretion under Section 162(m) of the Code or
otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect and (y) the applicable performance criteria shall be based on
one or more of the Performance Goals set forth in Exhibit A hereto. For the
avoidance of doubt, during the Transition Period, the Committee may establish
such performance goals as it determines in its sole discretion.

(d) Payment. Following the Committee’s determination, in its sole discretion,
and certification in accordance with subsection (a) above, the Performance-Based
Cash Award amount shall be paid to the Eligible Employee or his legal
representative, in accordance with the terms and conditions set forth in
Performance-Based Cash Award agreement, but in no event, except as provided in
the next sentence, shall such amount be paid by no later than the later of:
(i) March 15 of the year following the year in which the

 

26



--------------------------------------------------------------------------------

applicable Performance Period ends; or (ii) two and one-half (2 1⁄2) months
after the expiration of the fiscal year of the Company in which the applicable
Performance Period ends (or, if later, the year in which the Award is
earned). Notwithstanding the foregoing, the Committee may place such conditions
on the payment of the payment of all or any portion of any Performance-Based
Cash Award as the Committee may determine, in its sole discretion, and prior to
the beginning of a Performance Period the Committee may (x) provide that the
payment of all or any portion of any Performance-Based Cash Award shall be
deferred and (y) permit a Participant to elect to defer receipt of all or a
portion of any Performance-Based Cash Award. Any Performance-Based Cash Award
deferred by a Participant in accordance with the terms and conditions
established by the Committee shall not increase (between the date on which the
Performance-Based Cash Award is credited to any deferred compensation program
applicable to such Participant and the payment date) by an amount that would
result in such deferral being deemed as an “increase in the amount of
compensation” under Code Section 162(m). To the extent applicable, any deferral
under this Section 9.2(d) shall be made in a manner intended to comply with or
be exempt from the applicable requirements of Section 409A of the Code.
Notwithstanding the foregoing, the Committee may award an amount less than the
amount which otherwise would be payable pursuant to the Performance-Based Cash
Award under the applicable Award agreement based on the level of attainment of
the performance goals actually achieved.

(e) Termination. Unless otherwise determined by the Committee in its sole
discretion, no Performance-Based Cash Award or pro rata portion thereof shall be
payable to any Participant who incurs a Termination prior to the date such
Performance-Based Cash Award is paid.

(f) Maximum Payments. The aggregate amount of compensation to be paid to any one
Participant in respect of all Performance-Based Cash Awards granted to such
Participant in respect of any one calendar year shall not exceed $15,000,000;
provided, however, that with respect to any Performance-Based Cash Awards
subject to a Performance Period longer or shorter than one year, the foregoing
Performance-Based Cash Awards limit shall be proportionately adjusted upward or
downward; and provided, further, that any Performance-Based Cash Awards that are
cancelled during the year shall be counted against this limit to the extent
required by Section 162(m) of the Code.

ARTICLE X

CHANGE IN CONTROL PROVISIONS

10.1 Benefits. In the event of a Change in Control of the Company (as defined
below), and except as otherwise provided by the Committee in an Award agreement
or in Section 13.14(a)(ii) of the Plan, a Participant’s unvested Award shall not
vest and a Participant’s Award (or any part thereof) shall be treated in
accordance with one or more of the following methods as determined by the
Committee in its sole discretion:

 

27



--------------------------------------------------------------------------------

(a) Awards, whether or not then vested, may be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d)
hereof, as determined by the Committee in its sole discretion, and restrictions
to which any Restricted Shares or any other Award granted prior to the Change in
Control are subject shall not lapse upon a Change in Control and the Restricted
Shares or other Award shall, where appropriate, receive the same distribution as
other Ordinary Shares on such terms as determined by the Committee in its sole
discretion; provided that, the Committee may decide to award additional
Restricted Shares or other Award in lieu of any cash distribution.
Notwithstanding anything to the contrary herein, for purposes of Incentive Share
Options, any assumed or substituted Share Option shall be structured in a manner
intended to comply with the requirements of Treasury Regulation Section 1.424-1
(and any amendments thereto).

(b) The Committee may provide for the purchase of any Awards by the Company or
an Affiliate for an amount of cash equal to the Change in Control Price (as
defined below) per share of Ordinary Shares covered by such Awards), less, in
the case of an Appreciation Award, the exercise price per Ordinary Share covered
by such Award. For purposes of this Section 10.1, the “Change in Control Price”
shall mean the price per Ordinary Share paid in the Change in Control
transaction, subject to adjustment as determined by the Committee, in its sole
discretion, for any contingent purchase price, escrow obligations,
indemnification obligations or other adjustments to the purchase price after the
consummation of such Change in Control, but in no event less than the fair
market value, as determined in the sole discretion of the Committee.

(c) The Committee may provide for the cancellation of any Appreciation Awards
without payment, if the Change in Control Price per Ordinary Share covered by
such Appreciation Awards is less than the exercise price per share of such
Appreciation Awards.

(d) Notwithstanding anything else herein, the Committee may provide for
accelerated vesting or lapse of restrictions, of an Award at any time.

10.2 Change in Control. Unless otherwise determined by the Committee, in its
sole discretion, in the applicable Award agreement or other written agreement
approved by the Committee, and subject to Section 13.14(a)(ii), a “Change in
Control” shall be deemed to occur if (i) any “person” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of
Ordinary Shares), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; (ii) at any time, individuals who as of the Effective
Date constitute the Board and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (i), (iii), or (iv) of this section) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (the “Required Approval”) of the
directors then still in office who either were directors as of the Effective
Date or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; (iii) a
merger or consolidation of the Company with

 

28



--------------------------------------------------------------------------------

any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (other than those covered
by the exceptions in (i) above) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities shall not constitute a Change
in Control of the Company; or (iv) the shareholders of the Company approve a
plan of complete liquidation of the Company or the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets
(other than (x) the sale or disposition of all or substantially all of the
assets of the Company to a person or persons who beneficially own, directly or
indirectly, at least 50% or more of the combined voting power of the outstanding
voting securities of the Company at the time of the sale or (y) pursuant to a
spinoff type transaction, directly or indirectly, of such assets to the
shareholders of the Company).

ARTICLE XI

TERMINATION OR AMENDMENT OF PLAN

11.1 Termination or Amendment. Notwithstanding any other provision of this Plan,
the Board or the Committee, to the extent permitted by law), may at any time,
and from time to time, amend, in whole or in part, any or all of the provisions
of the Plan (including any amendment deemed necessary or advisable to ensure
that the Company may comply with any regulatory requirement referred to in
Article XIII or Section 409A of the Code), or suspend or terminate it entirely,
retroactively or otherwise; provided, however, that, unless otherwise required
by law or specifically provided herein, the rights of a Participant with respect
to Awards granted prior to such amendment, suspension or termination, may not be
substantially impaired without the consent of such Participant and, provided
further, without the approval of the holders of the Company’s Ordinary Shares
entitled to vote in accordance with applicable law, no amendment may be made
which would (i) increase the aggregate number of Ordinary Shares that may be
issued under this Plan (except by operation of Section 4.2); (ii) increase the
maximum individual Participant limitations for a fiscal year under
Section 4.1(b) (except by operation of Section 4.2) or under Section 9(f);
(iii) change the classification of individuals eligible to receive Awards under
this Plan; (iv) decrease the minimum exercise price of any Share Option or Other
Share-Based Award with an exercise price; (v) extend the maximum option period
under Section 6.4; (vi) alter the Performance Goals set forth in Exhibit A;
(vii) other than adjustments or substitutions in accordance with Section 4.2,
amend the terms of outstanding Awards to reduce the exercise price of
outstanding Share Options or Other Share-Based Award with an exercise price or
to cancel outstanding Share Options or Other Share-Based Award with an exercise
price (where prior to the reduction or cancellation the exercise price equals or
exceeds the Fair Market Value of the Ordinary Shares underlying such Awards) in
exchange for cash, other Awards or Share Options or Other Share-Based Awards
with an exercise price that is less than the exercise price of the original
Share Options or Other Share-Based Award; or (viii) require shareholder approval
in order for this Plan to continue to comply with the applicable provisions of
Section 162(m) of the Code or, to the extent applicable to Incentive Share
Options, Section 422 of the

 

29



--------------------------------------------------------------------------------

Code. In no event may this Plan be amended without the approval of the
shareholders of the Company in accordance with applicable law to increase the
aggregate number of Ordinary Shares that may be issued under this Plan, decrease
the minimum exercise price of any Award, or to make any other amendment that
would require shareholder approval under the rules of any exchange or system on
which the Company’s securities are listed or traded at the request of the
Company.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall substantially impair the rights of any holder without the holder’s
consent.

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award granted hereunder at any time without a
Participant’s consent to comply with Section 409A of the Code or any other
applicable law. Nothing in the Plan is intended to provide a guarantee of
particular tax treatment to any Participant.

ARTICLE XII

UNFUNDED PLAN

12.1 Unfunded Status of Plan. This Plan is an “unfunded” plan for incentive and
deferred compensation. With respect to any payments as to which a Participant
has a fixed and vested interest but which are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.

ARTICLE XIII

GENERAL PROVISIONS

13.1 Legend. The Committee may require each person receiving Ordinary Shares
pursuant to a Share Option or other Award granted under the Plan to represent to
and agree with the Company in writing that the Participant is acquiring the
shares without a view to distribution thereof and such other securities law
related representations as the Committee shall request. In addition to any
legend required by this Plan, the certificates and/or book entry accounts for
such shares may include any legend which the Committee deems appropriate to
reflect any restrictions on Transfer.

All certificates and/or book entry accounts for Ordinary Shares delivered under
the Plan shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Ordinary Shares are then listed or any national automated quotation
system on which the Ordinary Shares are then quoted, any applicable Federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. If necessary or advisable in order to prevent a
violation of applicable securities laws

 

30



--------------------------------------------------------------------------------

or to avoid the imposition of public company reporting requirements, then,
notwithstanding anything herein to the contrary, any share-settled Awards under
the Plan shall be paid in cash in an amount equal to the Fair Market Value of
the Ordinary Shares otherwise payable in connection with the settlement of such
Awards.

13.2 Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.3 No Right to Employment/Directorship/Consultancy. Neither this Plan nor the
grant of any Option or other Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.

13.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan, or to otherwise require, prior to the
issuance or delivery of any Ordinary Shares or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Shares (or other
Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of Ordinary Shares otherwise deliverable or by delivering
Ordinary Shares already owned. Any fraction of an Ordinary Share required to
satisfy such tax obligations shall be disregarded and the amount due shall be
paid instead in cash by the Participant.

13.5 No Assignment of Benefits. No Award or other benefit payable under this
Plan shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

13.6 Listing and Other Conditions.

(a) Unless otherwise determined by the Committee in its sole discretion, as long
as the Ordinary Shares are listed on a national securities exchange or system
sponsored by a national securities association, the issue of any Ordinary Shares
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.

 

31



--------------------------------------------------------------------------------

(b) If at any time counsel to the Company shall be of the opinion that any offer
or sale of Ordinary Shares pursuant to an Award is or may be unlawful or
prohibited, or will or may result in the imposition of excise taxes on the
Company, under the statutes, rules or regulations of any applicable jurisdiction
or under the rules of the national securities exchange on which the Ordinary
Shares then are listed, the Company shall have no obligation to make such offer
or sale, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to the Ordinary Shares or Awards, and the right to exercise any Option
or Appreciation Award shall be suspended until, in the opinion of said counsel,
such offer or sale shall be lawful, permitted or will not result in the
imposition of excise taxes on the Company.

(c) Upon termination of any period of suspension under this Section 13.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

(d) A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

13.7 Governing Law. This Plan and actions taken in connection herewith shall be
governed by and construed in accordance with the internal laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
principles of conflict of laws); provided, that the terms and conditions of this
Plan shall be limited to the extent required by the Companies (Jersey) Law 1991,
as amended, or other applicable laws of Jersey, Channel Islands, and the Board
or the Committee may amend the Plan or any Award granted hereunder at any time
without a Participant’s consent to comply with the Companies (Jersey) Law 1991,
as amended, and other applicable laws of Jersey, Channel Islands.

13.8 Construction. Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

13.9 Other Benefits. No Award granted or paid out under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

13.10 Costs. The Company shall bear all expenses associated with administering
this Plan, including expenses of issuing Ordinary Shares pursuant to any Awards
hereunder.

 

32



--------------------------------------------------------------------------------

13.11 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same.

13.12 Death/Disability. The Committee may require the transferee of a
Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary or
advisable to establish the validity of the transfer of an Award. The Committee
may also require that the agreement of the transferee to be bound by all of the
terms and conditions of the Plan.

13.13 Section 16(b) of the Exchange Act. All elections and transactions under
this Plan by persons subject to Section 16 of the Exchange Act involving
Ordinary Shares are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or advisable for the administration and operation
of this Plan and the transaction of business thereunder.

13.14 Section 409A of the Code; Section 457A of the Code.

(a) Although the Company does not guarantee to a Participant the particular tax
treatment of an Award granted under the Plan, Awards made under the Plan are
intended to comply with, or be exempt from, the applicable requirements of
Section 409A of the Code and the Plan and any Award agreement hereunder shall be
limited, construed and interpreted in accordance with such intent. To the extent
that any Award granted under the Plan constitutes “non-qualified deferred
compensation” pursuant to Section 409A of the Code (a “Section 409A Covered
Award”), it shall be paid in a manner that will comply with or be exempt from
Section 409A of the Code. In no event whatsoever shall the Company be liable for
any additional tax, interest or penalties that may be imposed on a Participant
by Code Section 409A or any damages for failing to comply with Code Section 409A
or this Section 13.14(a). Notwithstanding anything in the Plan or in an Award to
the contrary, the following provisions shall apply to Section 409A Covered
Awards:

(i) A Termination of Employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of a Section 409A Covered
Award, references to a “termination,” “termination of employment” or like terms
shall mean Separation from Service. Notwithstanding any provision to the
contrary in the Plan or the Award, if the Participant is deemed on the date of
the Participant’s Termination to be a “specified employee” within the meaning of
that term under Code Section 409A(a)(2)(B) and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology set forth in Code Section 409A, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to

 

33



--------------------------------------------------------------------------------

be delayed in compliance with Code Section 409A(a)(2)(B), such payment shall not
be made prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Participant’s Separation from Service, and
(ii) the date of the Participant’s death (the “Delay Period”). All payments
delayed pursuant to this Section 13.14(a)(i) shall be paid to the Participant on
the first business day of the seventh month following the date of the
Participant’s Separation from Service or, if earlier, on the date of the
Participant’s death.

(ii) With respect to any payment pursuant to a Section 409A Covered Award that
is triggered upon a Change in Control, the settlement of such Award shall not
occur until the earliest of (1) the Change in Control if such Change in Control
constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (2) the date such Award would otherwise be
settled pursuant to the terms of the applicable Award agreement and (3) the
Participant’s “separation of service” within the meaning of Section 409A of the
Code, subject to Section 13.14(a)(i).

(iii) For purposes of Code Section 409A, a Participant’s right to receive any
installment payments under the Plan and/or pursuant to an Award agreement
thereunder shall be treated as a right to receive a series of separate and
distinct payments.

(iv) Whenever a payment under the Plan and/or pursuant to an Award agreement
thereunder specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

(b) Although the Company does not guarantee to a Participant the particular tax
treatment of an Award granted under the Plan, Awards made under the Plan are
intended to comply with, or be exempt from, the applicable requirements of
Section 457A of the Code and the Plan and any Award agreement hereunder shall be
limited, construed and interpreted in accordance with such intent. To the extent
that any Award granted under the Plan constitutes “non-qualified deferred
compensation” pursuant to Section 457A of the Code (a “Section 457A Covered
Award”), it shall be paid in a manner that will comply with or be exempt from
Section 457A of the Code. In no event whatsoever shall the Company be liable for
any additional tax, interest or penalties that may be imposed on a Participant
by Code Section 457A or any damages for failing to comply with Code Section 457A
or this Section 13.14(b). Notwithstanding anything in the Plan or in an Award to
the contrary, the following provisions shall apply to Section 457A Covered
Awards:

(i) to the extent required by law, upon the Section 457A Covered Awards ceasing
to be subject to a substantial risk of forfeiture (within the meaning of Code
Section 457A), the applicable amount under Section 457A Awards shall be
recognized as taxable income to the Participant as of December 31 of the
calendar year in which there ceases to be a substantial risk of forfeiture; and

 

34



--------------------------------------------------------------------------------

(ii) in the event that the Participant fails to satisfy any condition that would
otherwise be applicable under the Plan (but for the application of this
Section 13.14(b)) with regard to the vesting and/or payment of any Section 457A
Covered Award, then any Section 457A Covered Award will be immediately forfeited
and cancelled and will not be paid to the Participant.

13.15 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

13.16 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

13.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

13.18 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

13.19 Recoupment. In addition to the recoupment provisions set forth herein
relating to Detrimental Activity, all Awards granted or other compensation paid
by the Company under this Plan, including any Ordinary Shares issued under any
Award hereunder, will be subject to any compensation recapture policies
established by the Board or the Committee from time to time, as well as any such
policies required pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Sarbanes-Oxley Act and/or the rules of any national securities
exchange on which the Ordinary Shares are then traded.

13.20 Reformation. If any provision regarding Detrimental Activity or any other
provision set forth in the Plan or an Award agreement is found by any court of
competent jurisdiction or arbitrator to be invalid, void or unenforceable or to
be excessively broad as to duration, activity, geographic application or
subject, such provision or provisions shall be construed, by limiting or
reducing them to the extent legally permitted, so as to be enforceable to the
maximum extent compatible with then applicable law.

13.21 Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Option or Other
Share-Based Award, or other document or notice required or permitted by this
Plan or an Award under the Plan that is required to be delivered in writing may,
to the extent determined by the Committee in its sole discretion and to the
extent permitted by the Company’s articles and bylaws, be delivered and accepted
electronically. Signatures may also be electronic. The term “written agreement”
as used in the Plan shall include any such document that it is delivered and/or
accepted electronically in accordance with the previous sentence.

 

35



--------------------------------------------------------------------------------

13.22 Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Ordinary Shares
(the “Lead Underwriter”), a Participant shall irrevocably agree not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose
of, any interest in any Ordinary Shares or any securities convertible into,
derivative of, or exchangeable or exercisable for Ordinary Shares, or any other
rights to purchase or acquire Ordinary Shares (except Ordinary Shares included
in such public offering or acquired on the public market after such offering)
during such period of time following the effective date of a registration
statement of the Company filed under the Securities Act that the Lead
Underwriter shall specify (the “Lock-up Period”). The Participant shall further
agree to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agree that the Company may impose stop-transfer
instructions with respect to Ordinary Shares acquired pursuant to an Award until
the end of such Lock-up Period.

ARTICLE XIV

EFFECTIVE DATE OF PLAN

The Plan was originally adopted by the Board in its resolution adopting the Plan
on August 31, 2015, subject to shareholder approval of the Plan in accordance
with the requirements of the laws of the Jersey, Channel Islands. The Plan was
approved by the shareholders of the Company on September 16, 2015 (the
“Effective Date”).

ARTICLE XV

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of (x) the date the Plan is adopted or (y) the date of
shareholder approval, provided that Awards granted prior to such tenth
anniversary may extend beyond that date in accordance with the terms of the
Plan; provided that following the Transition Period, no Award (other than
Options) that is intended to be “performance-based” under Section 162(m) of the
Code shall be granted unless the performance criteria set forth on Exhibit A are
reapproved (or other designated performance goals are approved) by the
shareholders no later than the first shareholder meeting that occurs in the
fifth year following the year in which such shareholders previously approved the
performance criteria set forth on Exhibit A. Except as otherwise provided
herein, in the event that any such Award is granted, the Award shall be a valid
Award but it shall not qualify for the “performance-based compensation”
exception under Section 162(m) of the Code unless it is granted subject to the
approval of, and is approved by, the shareholders at the first shareholder
meeting following such grant.

 

36



--------------------------------------------------------------------------------

ARTICLE XVI

NAME OF PLAN

This Plan shall be known as “The NovoCure Limited 2015 Omnibus Incentive Plan.”

 

37



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

Performance goals established for purposes of the grant and/or vesting of
performance-based Awards of Restricted Shares, Other Share-Based Awards and/or
Performance-Based Cash Awards that are intended to be “performance-based” under
Section 162(m) of the Code shall be based on one or more of the following
performance goals (“Performance Goals”):

 

  (1) enterprise value or value creation targets of the Company;

 

  (2) income or net income; operating income; net operating income or net
operating income after tax; operating profit or net operating profit;

 

  (3) cash flow, including, but not limited to, from operations or free cash
flow;

 

  (4) specified objectives with regard to limiting the level of increase in all
or a portion of the Company’s bank debt or other long-term or short-term public
or private debt or other similar financial obligations of the Company, or other
capital structure improvements, which may be calculated net of cash balances
and/or other offsets and adjustments as may be established by the Committee;

 

  (5) net sales, revenues, net income or earnings before income tax or other
exclusions of the Company;

 

  (6) operating margin; return on operating revenue or return on operating
profit;

 

  (7) return measures (after tax or pre-tax), including return on capital
employed, return on invested capital; return on equity, return on assets, return
on net assets;

 

  (8) market capitalization, earnings per share, fair market value of the shares
of the Company’s Ordinary Shares, franchise value (net of debt), economic value
added;

 

  (9) total shareholder return or growth in total shareholder return (with or
without dividend reinvestment);

 

  (10) proprietary investment results;

 

  (11) estimated market share;

 

  (12) expense management/control or reduction (including without limitation,
compensation and benefits expense);

 

  (13) customer satisfaction measures;

 

  (14) technological improvements/implementation, new product innovation and
delivery system improvements;

 

38



--------------------------------------------------------------------------------

  (15) research and development, pre-clinical and clinical trial results and FDA
or other regulatory approvals;

 

  (16) collections and reimbursement recoveries;

 

  (17) property/asset purchases;

 

  (18) litigation and regulatory resolution/implementation goals;

 

  (19) leases, contracts or financings (including renewals, overhead, savings,
G&A and other expense control goals);

 

  (20) risk management/implementation;

 

  (21) development and implementation of strategic plans and/or organizational
restructuring goals;

 

  (22) development and implementation of risk and crisis management programs;
compliance requirements and compliance relief; productivity goals; workforce
management; and succession planning goals;

 

  (23) employee satisfaction or staff development;

 

  (24) formations of joint ventures or partnerships or the completion of other
similar transactions intended to enhance the Corporation’s revenue or
profitability or to enhance its customer base; or

 

  (25) completion of a merger, acquisition or any transaction that results in
the sale of all or substantially all of the shares or assets of the Company.

All Performance Goals may be based upon the attainment of specified levels of
the Company (or affiliate, subsidiary, division, other operational unit,
business segment or administrative department of the Company or any of its
affiliates) performance under one or more of the measures described above and
may be measured relative to the performance of other corporations (or an
affiliate, subsidiary, division, other operational unit, business segment or
administrative department of another corporation). Any goal may be expressed as
a dollar figure, on a percentage basis (if applicable) or on a per share basis,
and goals may be either absolute, relative to a selected peer group or index, or
a combination of both. To the extent permitted under Section 162(m) of the Code,
(including, without limitation, compliance with any requirements for shareholder
approval), the Committee may: (i) designate additional business criteria on
which the Performance Goals may be based or (ii) adjust, modify or amend the
aforementioned business criteria.

Except as otherwise determined by the Committee, in its sole discretion, at
grant, the measures used in Performance Goals set under the Plan shall be
determined in accordance with generally accepted accounting principles (“GAAP”)
and in a manner consistent with the methods used in the Company’s regular
reports on Forms 10-K and 10-Q, without regard to any of the following unless
otherwise determined by the Committee, in its sole discretion, consistent with
the requirements of Code Section 162(m)(4)(C) and the regulations thereunder:

 

39



--------------------------------------------------------------------------------

(a) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to special, unusual or non-recurring items,
events or circumstances affecting the Company (or a Subsidiary, division, other
operational unit or administrative department of the Company) or the financial
statements of the Company (or a Subsidiary, division, other operational unit or
administrative department of the Company);

(b) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to (i) the disposal of a business or
discontinued operations or (ii) the operations of any business acquired by the
Company (or a Subsidiary, division, other operational unit or administrative
department of the Company) during the fiscal year or other applicable
performance period; and

(c) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to changes in accounting principles or to
changes in applicable law or regulations.

To the extent any Performance Goals are expressed using any measures that
require deviations from GAAP, such deviations shall be at the discretion of the
Committee as exercised at the time the Performance Goals are set and, following
the Transition Period, to the extent permitted under Section 162(m) of the Code.

 

40



--------------------------------------------------------------------------------

NOVOCURE LIMITED

 

 

2015 OMNIBUS INCENTIVE PLAN

 

 

SUB-PLAN FOR GRANTEES SUBJECT TO ISRAELI TAXATION

 

 

This Sub-Plan (“Sub-Plan”) to the Novocure Limited 2015 Omnibus Incentive Plan
(the “Plan”) is hereby established effective as of October 2, 2015.

 

1. Definitions

For purposes of this Sub-Plan and the Israeli Option Agreement, the following
definitions shall apply:

 

1.1 “Affiliated Company” – for purposes of eligibility under the Sub-Plan shall
have the meaning of the term “Affiliate” in the Plan, provided however that any
affiliated entity shall be an “employing company” within the meaning of such
term in Section 102 of the Ordinance.

 

1.2 “Fair Market Value” – solely for the purposes of 102(b) Options, if and to
the extent Section 102 prescribes a specific mechanism for determining the Fair
Market Value of the shares issued pursuant to exercise of 102(b) Options, then
notwithstanding the definition in the Plan, the Fair Market Value of 102(b)
Options shall be as prescribed in Section 102, if applicable.

 

1.3 “3(i) Option” – an Option granted pursuant to Section 3(i) of the Ordinance.

 

1.4 “Ordinance” – the Israeli Income Tax Ordinance [New Version], 1961, and the
rules and regulations promulgated thereunder, as are in effect from time to
time, and any similar successor rules and regulations.

 

1.5 “Restricted Period” – as defined in Section 4.3 hereinbelow.

 

1.6 “Rules” – Income Tax Rules (Tax Benefits in Share Issuances to Employees)
5763-2003

 

1.7 “Section 102” – Section 102 of the Ordinance and the rules and regulations
promulgated thereunder, as are in effect from time to time, and any similar
successor rules and regulations.

 

1.8 “Trustee” – the trustee designated or replaced by the Company and/or
applicable Affiliated Company for the purposes of the Plan and approved by the
Israeli Tax Authorities all in accordance with the provisions of Section 102.

 

1.9 “102(b) Track Election” – the right of the Company to prefer either the
“Capital Track” (as set under Section 102(b)(2)), or the “Ordinary Income Track”
(as set under Section 102(b)(1)), but subject to the provisions of
Section 102(g) of the Ordinance.

 

1.10 “102(b) Option” means an Option intended to qualify, under the provisions
of Section 102(b) of the Ordinance (including the Section 102(b) Choice of
Track), as either:

 

  (i) “102(b)(2) Option” for the special tax treatments under the “Capital
Track”, or

 

  (ii) “102(b)(1) Option” for the special tax treatments under the “Ordinary
Income Track”.

 

1.11 “Other 102 Option” means an Option granted under the terms of Section 102
of the Ordinance, excluding Section 102(b) Options.

All Awards granted hereunder, whether together or separately, shall be
hereinafter referred to as “Options”.



--------------------------------------------------------------------------------

For the avoidance of any doubt, it is hereby clarified that any capitalized
terms not specifically defined in this Sub-Plan shall be construed according to
the interpretation given to it in the Plan.

 

2. General

 

2.1 This Sub-Plan shall apply only to Participants who are subject to taxation
by the Israeli Income Tax (“Israeli Grantees” or “Optionees”), in order that the
grant of Options to the Israeli Grantees may comply with the requirements of
Israeli law, including, if applicable, Section 102.

 

2.2 The Plan and this Sub-Plan are complementary to each other and shall be read
and deemed as one. In the event of any contradiction, whether explicit or
implied, between the provisions of this Sub-Plan and the Plan, the provisions of
this Sub-Plan shall prevail with respect to Options granted to Israeli Grantees
under this Sub-Plan.

 

2.3 Options may be granted under this Sub-Plan as 102(b)(1) Options, 102(b)(2)
Options, Other 102 Options or 3(i) Options, at the Company’s discretion and
subject to applicable restrictions or limitations as provided in applicable law
or the Certificate of Incorporation and By-Laws of the Company.

 

2.4 To the extent applicable and anything in the Sub-Plan to the contrary
notwithstanding, all grants of Options to Israeli Grantees who are directors and
office holders (“Nosei Misra” - as such term is defined in the Israeli Companies
Law, 5759-1999 (the “Companies Law”)) shall be authorized and implemented only
in accordance with the provisions of the Companies Law, as in effect from time
to time.

 

2.5 By executing an Israeli Option Agreement (as defined below), the Optionee
approves and acknowledges, and each Israeli Option Agreement may include an
approval and acknowledgement by an Optionee, that the grant of Options,
constitutes inter alia, without derogating from other benefits or remuneration,
adequate consideration for ‘service inventions’ (‘hamtzaat sherut’, as such term
in defined under Section 132 of the Israeli Patents Law, 5727-1967) for the
purposes of Section 134 thereof, to the extent applicable.

 

3. Administration

Without derogating from the powers and authorities of the Committee detailed in
the Plan, the Committee shall have the sole and full discretion and authority,
without the need to submit its determinations or actions to the shareholders of
the Company for their approval or authorization, unless such approval is
required to comply with applicable law or the Certificate of Incorporation and
By-Laws of the Company, to administer this Sub-Plan and to take all actions
related hereto and to such administration, including without limitation the
performance, from time to time and at any time, of any and all of the following:

 

  (a) designate Awards as 102(b)(1) Options, as 102(b)(2) Options, as Other 102
Options or as 3(i) Options;

 

  (b) make a 102(b) Track Election (subject to the limitations set under
Section 102(g) to the Ordinance);

 

  (c) the appointment of the Trustee and the designation from time to time of a
new Trustee and replacement of either of them at its sole discretion;

 

  (d) the adoption of forms of Option Agreements to be applied with respect to
Israeli Grantees (the “Israeli Option Agreement”), incorporating and reflecting,
inter alia, relevant provisions regarding the grant of Options in accordance
with this Sub-Plan, and the amendment or modification from time to time of the
terms of such Israeli Option Agreements.

 

2



--------------------------------------------------------------------------------

4. 102(b) Options

 

4.1 Grant in the Name of Trustee:

 

  (a) Notwithstanding anything to the contrary in the Plan, The 102(b) Options
which shall be granted to Israeli Grantees and/or any shares issued upon
exercise of such Options and/or any other shares received subsequently following
any realization of rights resulting from a 102(b) Option or rights resulting
from shares issued upon exercise of a 102(b) Option, shall be issued to a
Trustee nominated by the Committee and approved in accordance with the
provisions of Section 102 of the Ordinance. The Committee shall determine and
approve the terms of engagement of the Trustee, and shall be authorized to
designate from time to time a new Trustee and replace either of them at its sole
discretion, and in the event of replacement of any existing Trustee, to instruct
the transfer of all Options and Shares held by such Trustee at such time to its
successor. The 102(b) Options and/or any shares issued upon exercise of such
Options will be held by the Trustee for the benefit of the Israeli Grantees for
a period of not less than the minimum period permitted by applicable law without
disqualifying such 102(b) Options from treatment under Section 102(b) of the
Ordinance. The Trustee will hold such Options or shares resulting from the
exercise thereof in accordance with the provisions of the Ordinance, the trust
agreement and any other instructions the Committee may issue to him/it from time
to time (so long as they do not contradict the Ordinance). Thereafter, the
Trustee will transfer the Options or the Shares, as the case may be, to the
Optionees upon his/her demand, subject to any deduction or withholding required
under the Ordinance or any other applicable law.

 

  (b) Anything to the contrary notwithstanding, the Trustee shall not release
any Options which were not already exercised into shares by the Optionee or
release any shares issued upon exercise of such Options prior to the full
payment of the Optionee’s tax liabilities arising from such Options which were
granted to him and/or any shares issued upon exercise of such Options.

 

  (c) Upon receipt of an Option, the Optionee will sign an Israeli Option
Agreement or an applicable option award which shall be deemed as Optionee’s
undertaking to exempt the Trustee from any liability in respect of any action or
decision duly taken and bona fide executed in relation with the Plan, or any
Option or share granted to him thereunder.

 

  (d) Subject to applicable law, the Committee shall be entitled to revise,
amend or replace the terms of the trust agreement with the Trustee, to the
extent that same (i) do not adversely affect any rights of Optionee under any
valid and outstanding Option, which are expressly provided for in the respective
Israeli Option Agreement with such Optionee, or (ii) is necessary or desirable
in the light of any change or replacement of Section 102.

 

  (e) Any and all rights resulting from the 102(b) Options and/or any shares
issued upon exercise of such Options and/or any other shares received
subsequently following any realization of rights resulting from a 102(b) Option,
shall be issued or distributed, as the case may be, to the Trustee and held
thereby. Such rights will not be sold or transferred until the lapse of the
minimum period permitted by applicable law, and such rights shall be subject to
the taxation track which is applicable to such shares issued pursuant to the
exercise of Options hereunder. Notwithstanding the aforesaid, shares issued
pursuant to the exercise of 102(b) Options hereunder or rights resulting from
such 102(b) Options may be sold or transferred, and the Trustee may release such
shares issued pursuant to the exercise of Options hereunder (or the applicable
option award) or rights from trust, prior to the lapse of the minimum period
permitted by applicable law, provided however, that tax is paid or withheld in
accordance with Section 102 of the Ordinance and/or Section 7 of the Rules,
and/or any other provision in any other section of the Ordinance and any
regulation, ruling, procedure and clarification promulgated thereunder, that
will be relevant, from time to time.

 

  (f) Each Israeli Option Agreement evidencing 102(b) Options shall include (i)
an approval and acknowledgment by the Optionee of the agreement of the Company
with the Trustee (as may be amended from time to time), (ii) a declaration that
the Optionee is familiar with the provisions of Section 102 and the “Capital
Track” (if applicable) and (iii) an undertaking not to sell or transfer the
Options and/or the shares issued pursuant to the exercise of Options prior to
the lapse of the period in which the Options and/or such Shares are held in
trust, unless the Optionee pays all taxes, which may arise in connection with
such sale and/or transfer.

 

3



--------------------------------------------------------------------------------

4.2 Exercise of Vested 102(b) Options:

Unless other procedures shall be determined from time to time by the Committee
and notified to the Israeli Grantees, the mechanism of exercising vested 102(b)
Options shall be in accordance with the provisions of the Plan, except that any
notice of exercise of 102(b) Options shall be made in such form and method in
compliance with the provisions of Section 102 and shall also be delivered in
copy to the authorized representative of the Affiliated Company with which the
Israeli Grantee is employed and/or engaged, if applicable, and to the Trustee.

 

4.3 Restrictions on Transfer:

 

  (a) 102(b) Option and the shares issued pursuant to the exercise thereof, and
all rights attached thereto (including bonus shares), shall be held by the
Trustee for such period of time as required by the provisions of Section 102
applicable to Options granted through a Trustee in the applicable tax track, as
per the Election (the “Restricted Period”).

 

  (b) Subject to the provisions of Section 102 and any rules or regulation or
orders or procedures promulgated thereunder, the Israeli Grantee shall provide
the Company and the Trustee with a written undertaking and confirmation under
which the Israeli Grantee confirms that he/she is aware of the provisions of
Section 102 and the 102(b) Track Election and agrees to the provisions of such
agreement between the Company and the Trustee as may be, undertakes to exempt
the Trustee from any liability in respect of any action or decision duly taken
and bona fide executed in relation with the Plan, and undertakes not to release,
by sale or transfer, the 102 Trustee Options, and the shares issued pursuant to
the exercise thereof, and all rights attached thereto (including bonus shares)
prior to the lapse of the Restricted Period. The Israeli Grantee shall not be
entitled to sell or release from trust the 102(b) Options, nor the shares issued
pursuant to the exercise thereof, nor any right attached thereto (including
bonus shares), nor to request the transfer or sale of any of the same to any
third party, before the lapse of the Restricted Period unless the Israeli
Grantee pays all taxes, which may arise in connection with such sale and/or
transfer. Notwithstanding the above, if any such sale or transfer occurs during
the Restricted Period, the sanctions under Section 102 and under any rules or
regulation or orders or procedures promulgated thereunder shall apply to and
shall be borne by such Israeli Grantee.

 

  (c) Without derogating and subject to the above, and to all other applicable
restrictions in the Plan, this Sub-Plan, the Israeli Option Agreement and
applicable law, the Trustee shall not release, by sale or transfer, the shares
issued pursuant to the exercise of the 102(b) Options, and all rights attached
thereto (including bonus shares) to the Israeli Grantee, or to any third party
to whom the Israeli Grantee wishes to sell the shares so exercised unless and
until the Trustee has either (a) withheld payment of all taxes required to be
paid upon the sale or transfer thereof, if any, or (b) received confirmation
either that such payment, if any, was remitted to the tax authorities or of
another arrangement regarding such payment, which is satisfactory to the Company
and the Trustee. For the removal of doubt, it is clarified that the Trustee may
release by sale or transfer to a third party only shares issued pursuant to the
exercise of the 102(b) Options (and not Options).

 

4.4 Voting:

With respect to shares issued pursuant to the exercise of 102(b) Options, such
shares shall be voted in accordance with the provisions of the Plan.

 

5. Other 102 Option

 

5.1 Other 102 Option granted hereunder shall be granted to, and the shares
issued pursuant to the exercise thereof, shall be issued to, the Israeli
Grantee.

 

4



--------------------------------------------------------------------------------

5.2 Without derogating and subject to the above, and to all other applicable
restrictions in the Plan, this Sub-Plan, the Israeli Option Agreement and
applicable law, the shares issued pursuant to the exercise of the Other 102
Option, and all rights attached thereto (including bonus shares) shall not be
transferred unless and until the Company has either (a) withheld payment of all
taxes required to be paid upon the sale or transfer thereof, if any, or
(b) received confirmation either that such payment, if any, was remitted to the
tax authorities or of another arrangement regarding such payment, which is
satisfactory to the Company.

 

5.3 An Israeli Grantee to whom Other 102 Option are granted must provide, upon
termination of his/her employment, a surety or guarantee to the satisfaction of
the Company, to secure payment of all taxes which may become due upon the future
transfer of his/her shares to be issued upon the exercise of his/her outstanding
Other 102 Option, all in accordance with the provisions of Section 102.

 

6. 3(i) Options

 

6.1 3(i) Options granted hereunder shall be granted to, and the shares issued
pursuant thereto shall be issued to, the Israeli Grantee.

 

6.2 Without derogating and subject to the above, and to all other applicable
restrictions in the Plan, this Sub-Plan, the Israeli Option Agreement and
applicable law, the shares issued pursuant to the exercise of the 3(i) Options,
and all rights attached thereto (including bonus shares) shall not be
transferred unless and until the Company has either (a) withheld payment of all
taxes required to be paid upon the sale or transfer thereof, if any, or
(b) received confirmation either that such payment, if any, was remitted to the
tax authorities or of another arrangement regarding such payment, which is
satisfactory to the Company.

 

6.3 The Company may require, as a condition to the grant of the 3(i) Options,
that an Israeli Grantee to whom 3(i) Options are to be granted, provide a surety
or guarantee to the satisfaction of the Company, to secure payment of all taxes
which may become due upon the future transfer of his/her shares to be issued
upon the exercise of his/her outstanding 3(i) Options.

 

7. Tax Consequences

Without derogating from and in addition to any provisions of the Plan, any and
all tax and/or other mandatory payment consequences arising from the grant or
exercise of Options, the payment for or the transfer or sale of shares issued
pursuant to the 102(b) Options, Other 102 Options or 3(i) Options (as the case
may be), or from any other event or act in connection therewith (including
without limitation, in the event that the Options do not qualify under the tax
classification/tax track in which they were intended) whether of the Company, an
Affiliated Company, the Trustee or the Israeli Grantee, including without
limitation any non-compliance of the Israeli Grantee with the provisions hereof,
shall be borne solely by the Israeli Grantee. The Company, any applicable
Affiliated Company, and the Trustee, may each withhold (including at source),
deduct and/or set-off, from any payment made to the Israeli Grantee, the amount
of the taxes and/or other mandatory payments of which is required with respect
to the Options and/or any exercised shares. Furthermore, each Israeli Grantee
shall indemnify the Company, the applicable Affiliated Company and the Trustee,
or any one thereof, and to hold them harmless from any and all liability for any
such tax and/or other mandatory payments or interest or penalty thereupon,
including without limitation liabilities relating to the necessity to withhold,
or to have withheld, any such tax and/or other mandatory payments from any
payment made to the Israeli Grantee.

Without derogating from the aforesaid, each Israeli Grantee shall provide the
Company and/or any applicable Affiliated Company with any executed documents,
certificates and/or forms that may be required from time to time by the Company
or such Affiliated Company in order to determine and/or establish the tax
liability of such Israeli Grantee.

Without derogating from the foregoing, it is hereby clarified that the Israeli
Grantee shall bear and be liable for all tax and other consequences in the event
that his/her 102(b) Options and/or the shares issued pursuant to the exercise
thereof are not held for the entire Restricted Period, all as provided in
Section 102.

 

5



--------------------------------------------------------------------------------

The Company and/or when applicable the Trustee shall not be required to release
any Share Certificate to an Israeli Grantee until all required payments have
been fully made.

 

8. Currency Exchange Rates

Except as otherwise determined by the Committee, all monetary values with
respect to Options granted pursuant to this Sub-Plan, including without
limitation the Fair Market Value and the exercise price of each Option, shall be
stated in United States Dollars. In the event that the exercise price is in fact
to be paid in New Israeli Shekels, at the sole discretion of the Committee, the
conversion rate shall be the last known representative rate of the U.S. Dollars
to the New Israeli Shekels on the date of payment.

 

9. Subordination to the Ordinance

 

9.1 It is clarified that the grant of the 102(b) Options hereunder is subject to
the approval by the Tax Authorities of the Plan, this Sub-Plan and the Trustee,
in accordance with Section 102.

 

9.2 Any provisions of Section 102 or Section 3(i) of the Ordinance and/or any of
the rules or regulations promulgated thereunder, which is not expressly
specified in the Plan or in the applicable Option Agreement, including without
limitation any such provision which is necessary in order to receive and/or to
keep any tax benefit, shall be deemed incorporated into this Sub-Plan and
binding upon the Company, and applicable Affiliated Company and the Israeli
Grantee.

 

9.3 With regards to 102(b) Options, the provisions of the Plan and/or this
Sub-Plan and/or the Option Agreement shall be subject to the provisions of
Section 102 and the Tax Assessing Officer’s permit, and the said provisions and
permit shall be deemed an integral part of the Plan and of this Sub-Plan and of
the Option Agreement.

 

9.4 The Options, the Plan, this Sub-Plan and any applicable Option Agreements
are subject to the applicable provisions of the Ordinance, which shall be deemed
an integral part of each, and which shall prevail over any term that is
inconsistent therewith.

 

6



--------------------------------------------------------------------------------

NOVOCURE LIMITED

 

 

2015 OMNIBUS INCENTIVE PLAN

 

 

SUB-PLAN FOR SWITZERLAND

 

 

This Sub-Plan (“Sub-Plan”) to the Novocure Limited 2015 Omnibus Incentive Plan
(the “Plan”) is hereby established effective as of October 2, 2015.

 

1. Definitions

 

1.1 For purposes of this Sub-Plan, the following definition shall apply:

“Swiss Award Agreement” shall mean any agreement between Company and a
Participant under which Company grants to such Participant an Award based on the
Novocure 2015 Omnibus Incentive Plan, if the respective Participant (i) is an
Employee of an Affiliate in Switzerland, (ii) provides its services as a
Consultant to an Affiliate in Switzerland, (iii) is a Non-Employee Director of
an Affiliate in Switzerland, or (iv) otherwise provides its services as
Employee, Consultant or Non-Employee Director under an agreement which is
governed by Swiss law.

 

1.2 For the avoidance of doubt, it is hereby clarified that any capitalized
terms not specifically defined in this Sub-Plan shall be construed according to
the interpretation given to it in the Plan.

 

2. General

 

2.1 This Sub-Plan applies only to Swiss Award Agreements.

 

2.2 The Plan and this Sub-Plan are complementary to each other and shall be read
and deemed as one. In the event of any contradiction, whether explicit or
implied, between the provisions of this Sub-Plan and the Plan, this Sub-Plan
shall prevail with respect to Awards granted under Swiss Award Agreements.

 

2.3 The terms of the Plan and this Sub-Plan shall be incorporated and apply,
mutatis mutandis, as applicable, to any and all Swiss Award Agreement. In the
event of contradiction between the terms of such a Swiss Award Agreement and the
terms of the Plan and/or this Sub-Plan, the provisions of the respective Swiss
Award Agreement shall prevail

 

3. Voluntary benefit and no entitlement to further awards

 

3.1 Awards may be granted under this Sub-Plan at the sole and full discretion of
Company and subject to applicable restrictions or limitations as provided in
applicable law or the Certificate of Incorporation and By-Laws of the Company.

 

3.2 Any participation by any person is strictly voluntary and any grant made
under a Swiss Award Agreement shall be a voluntary benefit for the Participant
(Gratifikation) and shall under no circumstances be regarded as salary (Lohn).

 

3.3 A Swiss Award Agreement gives no entitlement to the Participant to further
awards.

 

4. Social Security

Where Awards are granted by Company to a Participant under a Swiss Award
Agreement, any social security contributions legally due on the granting,
vesting or exercising of such Awards respectively Options are shared equally
between Company and such Participant.

 

1



--------------------------------------------------------------------------------

5. Taxes

Income taxes, including capital gain taxes, arising from the grant or exercise
of any Award and/or Option, from the payment for Shares covered thereby or from
any other event or act (of the Company and/or of the Participant) hereunder,
shall be borne solely by the Participant.

 

6. Currency Exchange Rates

Except as otherwise determined by the Committee, all monetary values with
respect to Awards granted pursuant to this Sub-Plan, including without
limitation the Fair Market Value and the exercise price of each Option, shall be
stated in United States Dollars. In the event that the exercise price is in fact
to be paid in Swiss francs, at the sole discretion of the Committee, the
conversion rate shall be the last known representative rate of the U.S. Dollars
to the Swiss francs on the date of payment.

 

7. Amendments and changes of the Plan and/or this Sub-Plan

If reasonably possible, any amendments and changes of the Plan and/or this
Sub-Plan will be communicated to a Participant providing its services under a
contract governed by Swiss law in writing, and such amendments or changes will
only enter into force after a period of time corresponding to the notice period
of the respective contract.

 

8. Acknowledgments

 

8.1 Under a Swiss Award Agreement, the respective Participant shall be required
to confirm that he/she (i) has received a copy of the Plan and this Sub-Plan,
(ii) has carefully read all of the provisions and the terms of the Plan and this
Sub-Plan as well as of the respective Swiss Award Agreement, (iii) understands
the material content of these provisions, and (iv) agrees to be bound by them.

 

8.2 Further, the respective Participant shall be required under a Swiss Award
Agreement to acknowledge that the Board of Directors and/or the Committee from
time to time when appropriate have the right at their sole discretion to amend
the Plan and/or this Sub-Plan.

 

9. Governing Law

Any Swiss Award Agreement shall be governed by Swiss law.

 

2